Exhibit 10.1

PRE-DEVELOPMENT, DEVELOPMENT

&

FINANCING ARRANGEMENT

AGREEMENT

THIS PRE-DEVELOPMENT, DEVELOPMENT & FINANCING ARRANGEMENT AGREEMENT (hereinafter
referred to as the “Agreement”) is made and entered into this 22nd day of
November, 2011 (the “Effective Date”) by and between Jamul Indian Village, a
federally recognized Indian tribe (hereinafter referred to as the “Tribe”),
located in the State of California with tribal offices located at P.O. Box 612,
14191 Hwy 94 #16, Jamul, California 91935, the Jamul Gaming Authority
(hereinafter referred to as the “Authority”), a governmental subdivision and
instrumentality of the Tribe, with business offices located at P.O. Box 612
14191 Hwy 94 #16, Jamul, California 91935, and Lakes Jamul Development, LLC, a
Minnesota limited liability company (hereinafter referred to as “Lakes”), whose
business office is located at 130 Cheshire Lane, Minnetonka, Minnesota 55305.

RECITALS

A. The Tribe is a federally recognized Indian tribe eligible for the special
programs and services provided by the United States to Indians because of their
status as Indians and is recognized as possessing powers of self-government.

B. The United States government holds lands in the State of California in trust
for the benefit of the Tribe over which the Tribe exercises jurisdiction and
possesses sovereign governmental powers (the Tribe’s “Indian Lands”).

C. In compliance with the Indian Gaming Regulatory Act of 1988, P.L. 100-497, 25
U.S.C. § 2701 et seq. as it may from time to time be amended, the Executive
Committee of the Tribe has or will enact a tribal ordinance regulating the
operation of Gaming activities on the Tribe’s Indian Lands (hereinafter referred
to as the “Gaming Ordinance”), which authorizes and provides a regulatory
structure for Class II Gaming and Class III Gaming on the Tribe’s Indian Lands
subject to applicable law.

D. The Tribe intends to develop and construct a Gaming Facility and related
ancillary facilities on the Tribe’s Indian Lands (hereinafter referred to as the
“Project”). The Project may be constructed in phases. The Tribe intends to move
forward with a Gaming Facility with up to 349 Gaming devices, assuming authority
is obtained for such facility pursuant to the Tribe’s environmental laws (“First
Phase”). Thereafter, it is contemplated that there may be additional phases,
depending on the success of efforts to mitigate impacts and obtain environmental
and other regulatory approvals. The Tribe may determine to pursue, modify or not
pursue one or more of the phases or may decide to skip one or more phases. After
development of the Project (regardless of phase), the Authority will operate
Gaming on the Tribe’s Indian Lands in accordance with applicable law and if
necessary for third party financing, may assume any necessary obligations of the
Tribe including development and ownership of the Gaming Facility.

 

Jamul Gaming Development Contract    Page - 1 -



--------------------------------------------------------------------------------

E. The Tribe believes that the development and construction of the Project will
provide employment and improve the social, economic, education, and health needs
of the Tribe’s members; increase the revenues of the Tribe, and enhance the
Tribe’s economic self-sufficiency and self-determination.

F. The Tribe does not presently have the resources to obtain all of the
necessary entitlements to construct the Project, or to finance and develop the
Project on their own and desire to engage the financing assistance and services
of a financing/development company with knowledge and experience in the Gaming
industry to provide start-up financing, pre-development and development services
in connection with the Tribe’s planned Project.

G. Lakes has represented to the Tribe that it (1) will use its reasonable best
efforts to arrange for financing necessary to provide pre-development services,
develop, construct and equip the Project contemplated by this Agreement; and
(2) has the development and construction oversight expertise to provide design
and construction oversight services to efficiently plan and build the Project.

H. Lakes will, subject to the terms and conditions described herein, advance
funds to the Tribe related to pre-development expenses, provide development
design and construction oversight services, and assist with the arranging of
financing, in connection with the development of the Project.

I. In connection with a previously proposed Gaming project of the Tribe, an
Affiliate of Lakes previously advanced to the Tribe certain funds; and it is the
intent of the parties that (i) the Authority and the Tribe be jointly and
severally obligated to repay such advances, (ii) payments with respect to such
advances be made to Lakes on behalf of and as agent for such Affiliate, and
(iii) payment for such advances and interest accrued thereon will be subject to
the terms and conditions of this Agreement.

J. The Tribe desires to take all steps reasonably necessary in accordance with
this Agreement and in compliance with all applicable laws to (i) complete
necessary pre-development activities, (ii) obtain a commitment for financing the
Gaming Facility, (iii) design the Gaming Facility and enter into contracts to
construct, furnish and equip the Gaming Facility so that the Gaming Facility can
be opened to the public as soon as possible, and (iv) obtain all necessary
Federal and applicable State and local regulatory approvals to develop and
construct the Gaming Facility. Upon the Opening Date, the Authority will
operate, maintain and manage the Gaming Facility.

K. The Authority, the Tribe and Lakes intend that their relationship with regard
to the Project shall be a sole and exclusive arrangement between the Parties as
provided for in this Agreement.

L. The Parties recognize and acknowledge that Lakes shall have the exclusive
right and obligation, subject to the terms and conditions described herein, to
assist and support the Tribe in connection with efforts relating to the design,
financing, development, construction, furnishing and equipping of the Gaming
Facility in accordance with the terms of this Agreement and that Lakes shall
have no responsibility whatsoever pursuant to this Agreement for the operation,
maintenance or management of the Gaming Facility or any Gaming operations
conducted therein.

 

Jamul Gaming Development Contract    Page - 2 -



--------------------------------------------------------------------------------

M. Any dispute regarding this Agreement between the parties is to be subject to
the dispute resolution and governing law provisions contained herein.

N. The Authority, the Tribe and Lakes intend that this Agreement shall become
effective and binding upon the date of execution by the parties, and shall
supersede and replace in all respects the agreement entitled Development
Financing and Services Agreement dated January 17, 2006, entered into by the
parties hereto (the “Existing Development Agreement”).

NOW, THEREFORE, in consideration of the hereinafter mutual promises and
covenants, and for other good and valuable consideration as set forth herein,
the receipt and sufficiency of which are expressly acknowledged, the Authority,
the Tribe and Lakes agree as follows.

ARTICLE 1

Definitions

As they are used in this Agreement, the terms listed below shall have the
meaning assigned to them in this Article:

“Affiliate” or “Affiliates” means, with respect to any specified Person, any
other Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the specified
Person. For the purposes of this definition, “control” (including the terms
controlling, controlled by, or under common control with) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, partnership or member interests, by contract or otherwise.

“Agreement” means this Pre-Development, Development & Financing Arrangement
Agreement, as it may be amended, supplemented, restated or replaced from time to
time.

“Applicable Federal Rate” is the Long-term Applicable Federal Rate as published
by the U.S. Treasury for the applicable period.

“Architect” any architectural or engineering firm duly licensed to provide
architectural services for the Project.

“Authority” means the Jamul Gaming Authority, established by governmental action
of the Tribe as a separate governmental subdivision and instrumentality of the
Tribe, vested with sovereign immunity of the Tribe and granted certain powers to
conduct specific business endeavors on behalf of the Tribe, including the
development of the Project and Gaming on the lands of the Tribe except that
until the Opening Date of the Gaming Facility, or as necessary to obtain
financing, the Tribal Council shall act as the Authority and shall have all the
rights and obligations of the Authority as provided for in this Agreement.

 

Jamul Gaming Development Contract    Page - 3 -



--------------------------------------------------------------------------------

“Available Funds” means, for any period, the Net Revenue for such period, minus
or plus each of the following, without duplication:

(i) plus depreciation, amortization (excluding amortization of prepaid cash
expenses that were paid in a prior period) and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an actual
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense that was paid in a prior period) of the Authority for such period
to the extent that such depreciation, amortization or other non-cash expenses
were deducted in computing Net Revenue;

(ii) plus amortization of debt issuance costs to the extent deducted in
calculating Net Revenue;

(iii) plus amortization of preopening expenses related to the Project, if any,
to the extent deducted in calculating Net Revenue;

(iv) plus any costs associated with the project that are funded by external
financing sources, including interest payments, if any to the extent deducted in
calculating Net Revenue;

(v) plus interest income on cash and cash equivalents received during such
period, to the extent not already included in the calculation of Net Revenue;

(vi) plus interest expense on Existing Loan and Tribal Support Loan;

(vii) plus Gaming Commission costs, and Authority and Tribe costs directly
related to the business activities conducted in the Gaming Facility,
cumulatively exceeding $500,000 (annually) or 1% of Revenues (annually)
whichever is greater;

(viii) plus Authority costs not directly related to the Gaming Facility, if any;

(ix) plus costs of the Tribe not directly related to the Gaming Facility, if
any;

(x) plus any non-cash reductions in Net Revenue not added back elsewhere to
arrive at Available Funds;

(xi) plus any other payments not related to the Gaming facility or related
amenities to the extent deducted from Net Revenue;

(xii) minus any non-cash additions to Net Revenue not deducted elsewhere to
arrive at Available Funds;

(xiii) minus Capital Expenditures reserve totaling 1% of Revenues;

(xiv) minus monthly payments due of principal on the Development Financing Loan
and the Development Loan and if amounts are due other than monthly then the
proportionate monthly share of the next payment due; and

(xv) minus the payment of interest expenses incurred on amounts of the
Development Financing Loan and the Development Loan to the extent excluded in
calculating Net Revenue, if any.

 

Jamul Gaming Development Contract    Page - 4 -



--------------------------------------------------------------------------------

“BIA” means the Bureau of Indian Affairs, established within the United States
Department of Interior.

“Capital Expenditures” means any expenditure that is considered a capital
expenditure under GAAP.

“Claim” means any dispute, claim, question, or disagreement between the Tribe or
the Authority, on one hand, and Lakes, on the other hand, that is directly or
indirectly related to (i) this Agreement, the any Lakes Note or any other
Transaction Document, or (ii) the Project (including, without limitation, the
validity of any waiver of sovereign immunity by the Authority or the Tribe), in
each case whether arising during or after the expiration of this Agreement or
the other Transaction Documents or the maturity of any Lakes Note.

“Class II Gaming” means class II gaming as defined in IGRA.

“Class III Gaming” means class III gaming as defined in IGRA.

“Collateral” means (i) all Revenues from the Project, or any other Gaming
Operation of the Authority or the Tribe, and without any other liability or
guarantee on the part of the Tribe or the Authority except for the guarantees
and security interests described herein; and (ii) the Project’s Furnishings and
Equipment.

“Compact” means any Tribal-State Compact executed between the Tribe and the
State of California entered into and approved by the United States Secretary of
the Interior either before or after the Effective Date of this Agreement, and
any amendments or modifications thereto.

“Completion” means the completion of the applicable phase of the Gaming Facility
in substantial accordance with the Plans and Specifications, as evidenced by a
completion certificate from the Architect that the Gaming Facility has been
substantially completed in accordance with the Plans and Specifications, and by
the issuance of a certificate of occupancy by the tribal governmental authority
having jurisdiction, and certificates of such professional designers, inspectors
or Consultants or opinions of counsel, as the parties may reasonably determine
to be appropriate, verifying construction and furnishing of the Gaming Facility
is in compliance with all Legal Requirements, including verification of payment
for all Project Costs necessary to complete such applicable phase.

“Construction Oversight Services Fee” is defined in Section 4.11.

“Contractor” means any Person providing materials or services for the design,
construction and furnishing of the Project pursuant to an approved contract.

“Design Professional” means any Person other than an Architect engaged in the
business of providing engineering, landscape, interior design or other design
services.

 

Jamul Gaming Development Contract    Page - 5 -



--------------------------------------------------------------------------------

“Development Advance Amount” is defined in Section 2.5.

“Development Design Services Fee” is defined in Section 3.5.

“Development Fees” means, collectively, the Financing Arrangement Fee,
Development Design Service Fee and Construction Oversight Services Fee.

“Development Financing Loan” means the additional financing necessary and
sufficient to complete any applicable phase of the Project, including all
Project Costs to be included in the Project Budget with respect to such
applicable phase under Section 3.3, but in any event excluding the Development
Loan. The parties acknowledge that because the Project may include more than one
phase of development, the Development Financing Loan may include financing
agreements for one or more of the phases.

“Development Loan” is defined in Section 2.5.

“Development Loan Note” is defined in Section 2.5.

“Effective Date” is defined in the preamble to this Agreement.

“Excluded Revenues” means (i) any gratuities or service charges added to the
bill of a customer, guest or patron of the Gaming Facility and payable to
employees of the Gaming Facility, (ii) promotional allowances for which there is
not a direct offsetting item treated as a cost of operations, (iii) any sales,
excise, gross receipt, admission, entertainment, tourist or other taxes or
charges (or assessments equivalent thereto, or payments made in lieu thereof)
that are received from a customer, guest or patron and passed on to governmental
or quasi-governmental entities unrelated to the Tribe, or those taxes and fees
charged and collected by the Tribe or Authority as provided within this
Agreement, (iv) any lawful federal, state, or local taxes or impositions
(including any payment or fee in lieu of the foregoing) that are collected from
patrons of or vendors to the Gaming Facility, (v) proceeds of indebtedness of
the Authority or the Tribe, and (vi) proceeds from insurance or condemnation
(other than proceeds of business interruption insurance and other proceeds
received to reimburse the Tribe or the Authority for any item accounted for
under GAAP as a cost of operations).

“Existing Development Agreement” is defined in the recitals.

“Existing Loan” is defined in Section 2.4.

“Existing Loan Amount” is defined in Section 2.4.

“Existing Loan Note” is defined in Section 2.4.

“Financing Arrangement Fee” is defined in Section 2.12.

“Finance Closing Date” means the date that the Development Financing Loan with
respect to the Second Phase or Third Phase closes, whichever occurs earlier.

“First Phase” is defined in the recitals.

 

Jamul Gaming Development Contract    Page - 6 -



--------------------------------------------------------------------------------

“Found Money” means cash or proceeds of any lost or discarded claims generated
by Gaming devices or otherwise arising out of any other Gaming activities at the
Gaming Facility.

“Force Majeure” is defined in Section 11.5.

“Furnishings and Equipment” shall mean all furniture, furnishings and equipment
required for the operation of the Gaming Facility, including, without
limitation:

(i) cashier, money sorting and money counting equipment, surveillance and
communication equipment, and security equipment;

(ii) Gaming machines, video games of chance, table games, keno equipment and
other Gaming equipment;

(iii) office furnishings and equipment;

(iv) specialized equipment necessary for the operation of any portion of the
Gaming Facility for accessory purposes, including equipment for kitchens,
laundries, dry cleaning, cocktail lounges, restaurants, public rooms, commercial
and parking spaces, and recreational facilities;

(v) removable generators, uninterrupted power supply (UPS) and

(vi) all other furnishings and equipment now or hereafter located and installed
in or about the Gaming Facility which are used therein.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession.

“Gaming” means any and all activities defined as Class II or Class III gaming
under IGRA and any other gaming activity including online gaming occurring
within the Gaming Facility.

“Gaming Commission” means any tribal commission or body of the Tribe that is
lawfully performing the obligations and exercising the rights of the tribal
Gaming regulatory agency established pursuant to the Tribe’s Gaming Ordinance.

“Gaming Facility” means all buildings, structures and improvements located on
the Gaming Facility Site, together with all furniture, and equipment and
personal property (whether tangible or intangible) to be used in connection with
the operation of Class II Gaming and/or Class III Gaming or in connection with
any non-Gaming business activities conducted therein such as operation of any
food and beverage outlets, retail outlets, and any other business enterprises
located on the Gaming Facility Site designed to promote, support, or enhance the
Gaming Facility operations.

 

Jamul Gaming Development Contract    Page - 7 -



--------------------------------------------------------------------------------

“Gaming Facility Site” means the land as shown on Exhibit A attached hereto.

“Gaming Operation” means a “gaming operation” as defined in NIGC regulations, 25
C.F.R. § 502.10.

“Gaming Ordinance” means any valid Gaming ordinance of the Tribe that is in
effect for purposes of and to the extent required by IGRA or the Compact.

“Governmental Action” means any resolution, ordinance, statute, regulation,
order or decision of the Tribe or any instrumentality or agency of the Tribe,
regardless of how constituted, that has the force of law.

“Governmental Authority” means the United States, the BIA, the NIGC, the State
of California, the Tribe and any governmental court, agency, department,
commission, board, bureau or instrumentality of the foregoing, but only to the
extent it has legal jurisdiction over Class II Gaming or Class III Gaming at the
Gaming Facility, the construction of the Gaming Facility, or the obligations of
the Authority, the Tribe or Lakes under this Agreement, any Lakes Note or any
other Transaction Document. The Authority will maintain, operate and manage the
Gaming Facility which will be owned by the Tribe, but the Authority will not
have any regulatory authority. The authority to regulate the Gaming Facility
will be held and exercised by the Gaming Commission.

“IGRA” means the Indian Gaming Regulatory Act of 1988, P.L. 100-497, 25 U.S.C.
§§ 2701, et seq., as it may be amended from time to time, and all regulations of
the NIGC promulgated thereunder.

“Initial Payment Date” means thirty (30) days after the Opening Date.

“Initial Period” means the period commencing March 1, 2011 and ending on
December 31, 2012.

“Initial Pre-Development Budget” means the Pre-Development Budget for the
Initial Period and approved by Lakes and the Tribe and attached at Exhibit B.

“Initial Pre-Development Plan” means the Pre-Development Plan for the Initial
Period approved by Lakes and the Tribe.

“Lakes” means Lakes Jamul Development, LLC, a Minnesota limited liability
company and a wholly-owned subsidiary of Lakes Gaming and Resorts, LLC.

“Lakes Associated Individual” means an employee, officer, director or agent of
Lakes or any Affiliate of Lakes.

“Lakes Event of Default” is defined in Section 8.1.

“Lakes Notes” means, collectively, the Existing Loan Note, the Development Loan
Note, and the Tribal Support Note.

 

Jamul Gaming Development Contract    Page - 8 -



--------------------------------------------------------------------------------

“Legal Requirements” means the Compact and all applicable present and future
federal, state, local and Tribe laws, ordinances, resolutions, rules,
regulations, permits, licenses and certificates, and any and all present and
future orders of courts and administrative bodies of competent jurisdiction,
applicable to the Project, the Gaming Facility, this Agreement, the Lakes Notes
or any other Transaction Documents.

“Material Breach” by any party means (a) a material failure of the party to
perform a material obligation under this Agreement for reasons not excused under
Section 11.5 (Force Majeure); (b) a material failure of the party with respect
to any covenants described in Article 7; or (c) any material representation or
warranty made by a party to this Agreement proves to be knowingly false or
erroneous in any material way when made or shall come to be untrue and incorrect
in all material respects at any time during the term of this Agreement.

“Maximum Rate” is defined in Section 11.16(b).

“Net Revenue” means the Revenues less (a) amounts paid out as, or paid for,
prizes, and (b) Standard Operating Expenses.

“NIGC” means the National Indian Gaming Commission.

“Opening Date” means the first day on which the First Phase of the Gaming
Facility is open to the public for the conduct of Class II Gaming and/or Class
III Gaming.

“Payment Date” means the Initial Payment Date and the same day of each calendar
month thereafter until payment in full of the principal of the Lakes Notes.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, joint stock company, trust, estate, unincorporated organization,
business association, Indian tribe, commission, instrumentality, firm, joint
venture, Governmental Authority, or otherwise.

“Pre-Development Budgets” is defined in Section 2.10(a).

“Pre-Development Costs” means all appropriate and necessary costs and monies
expended by or on behalf of the Tribe to develop a Gaming Facility that may be
opened to the public for the purpose of Gaming. Pre-Development Costs include
expenditures for representatives of the Tribe to negotiate with the State of
California and its governmental subdivisions, including San Diego County,
CALTRANS, the BIA, the NIGC and other federal and state governmental entities
and any expenditures necessary to make good faith efforts to mitigate any and
all such significant adverse off-reservation impacts of the Gaming Facility.
Pre-Development Costs shall also include the costs of litigation related to the
efforts to obtain authorization for (and shall include all negotiations and
costs of litigation related to obtaining and maintaining) legal and safe access
to the Gaming Facility Site, and any and all items included within any
Pre-Development Plan or Pre-Development Budget.

“Pre-Development Plan” is defined in Section 2.10(a).

 

Jamul Gaming Development Contract    Page - 9 -



--------------------------------------------------------------------------------

“Prime Rate” means the prime interest rate from time to time of Chase Manhattan
Bank (or any successor bank by acquisition or merger).

“Project” means the development, construction and equipping and future expansion
of the Gaming Facility at the Gaming Facility Site in connection with the
Project, whether such work shall occur simultaneously or in phases during the
term of this Agreement, which the parties anticipate to be developed under this
Agreement.

“Project Architectural Agreement” is defined in Section 3.1(b).

“Project Budget” is defined in Section 3.3.

“Project Construction Contract” is defined in Section 4.1.

“Project Contractors” is defined in Section 3.2.

“Project Costs” means (a) all costs of any nature (whether considered an expense
or Capital Expenditure) incurred by or on behalf of the Tribe or Authority, or
by or on behalf of Lakes (to the extent authorized and approved by the Tribe or
Authority), in connection with the Project in accordance with this Agreement,
including all amounts advanced by Lakes to the Tribe and Authority for the
Project, including but not limited to all amounts advanced under the Existing
Loan, the Development Loan and the Development Financing Loan and all amounts
evidenced by any Lakes Note and any Development Financing Loan note, and all
expenses included in the Project Budget described in Section 3.3; and (b) all
other amounts mutually agreed upon by Lakes, the Authority, and the Tribe
necessary for the development, construction and equipping of the Project.

“Project Equipment Contract” is defined in Section 4.9.

“Project Equipment Contractor” is defined in Section 4.9.

“Project General Contractor” is defined in Section 4.1.

“Project Plans and Specifications” is defined in Section 3.1(b).

“Proprietary Interest” means proprietary interest in a Gaming Operation within
the meaning of IGRA.

“Revenues” means, with respect to any period of time, all Pledged Revenues (as
such term is defined in the Tribe’s Secured Transactions Code in effect as of
the date hereof to include money, earnings, income and revenues, and all rights
to and interest with respect to receiving the foregoing before actual possession
thereof, whether in the form of money, deposit accounts, investments, accounts,
instruments or other assets, and the proceeds thereof), all revenues of the
Authority of any nature derived from the business operations conducted in the
Gaming Facility including without limitation (i) revenues from the operation of
any hotel, restaurant, food and beverage service, retail outlet, meeting space,
swimming pool, fitness center, childcare, kids arcade and any other commercial
business areas located on the Gaming Facility Site or in any Gaming Operation
conducted by the Tribe or the Authority and permitted under GAAP to be

 

Jamul Gaming Development Contract    Page - 10 -



--------------------------------------------------------------------------------

included in such business operations’ total revenues for that period, (ii) any
monies received by the Authority or the Tribe as damages or settlement recovery
in connection with any litigation involving actions based upon any dispute
concerning the Compact or the right of the Authority or the Tribe to conduct
Gaming on any lands held or to be acquired by either for such purposes, but less
Excluded Revenues and any credits or refunds made to customers, guests, or
patrons of the Gaming Facility or Gaming Operations, not considered a cost of
operations and not applied in any prior period to reduce Revenues, and
(iii) Found Money.

“Scope of Project Description Sheet” or “Scope of Project” shall mean the Scope
of Project Description Sheet dated November 22, 2011, which substantially
describes the scope of the Project currently contemplated for the First Phase by
the Authority and the Tribe, and which shall not be modified after November 22,
2011 to result in an adverse material change to the scope of the Project unless
mutually agreed to by the parties thereto.

“Second Phase” means the development, design and construction of an expansion to
the Gaming Facility sized to accommodate from 350 Gaming devices to 1000 Gaming
devices.

“Second Phase Opening Date” means the first day on which the Second Phase of the
Gaming Facility is open to the public for the conduct of Class II Gaming and/or
Class III Gaming.

“Standard Operating Expenses” means all standard and customary operating
expenses pursuant to GAAP reasonable and necessary for the operation of a casino
of similar size and scope to the Gaming Facility and incurred in conducting
Gaming and non-Gaming activities, including the operation of any hotel,
restaurant, food and beverage service, retail outlet, meeting space, swimming
pool, fitness center, childcare, kids arcade, or other commercial business areas
located on the Gaming Facility Site or in any Gaming Operation conducted by the
Tribe or the Authority and permitted under GAAP to be included in such business
operations’ total revenues, including but not limited to:

(i) reasonable and customary fees of the Gaming Commission;

(ii) fees imposed upon the Authority by the NIGC based upon its gross receipts
from Gaming activities;

(iii) all funds required by the Compact to be paid by the Tribe, including but
not limited to any contributions and license/regulatory fee reimbursements
payable to the State of California pursuant to the Compact;

(iv) the amount required by the Compact to fund or support programs for the
treatment and assistance of compulsive gamblers and for the prevention of
compulsive gambling;

(v) depreciation and amortization applicable to Gaming and non-Gaming activities
related amenities based upon an assumed life consistent with GAAP, and
depreciation and amortization of all other assets (including without limitation
all capital replacements and improvements, and fixtures, furnishings and
equipment) located therein in accordance with GAAP;

 

Jamul Gaming Development Contract    Page - 11 -



--------------------------------------------------------------------------------

(vi) costs of administration, hiring, firing and training employees working in
or for the Gaming Facility;

(vii) compensation and benefits to such employees;

(viii) interest incurred after the Opening Date pursuant to the Development
Financing Loan, the Development Loan, the Existing Loan and the Tribal Support
Loan (excluding any interest incurred (i) on amounts (or any refinancing or
replacement thereof) used to fund any account or escrow arrangement associated
with any litigation expenses pertaining to the Project, and (ii) on amounts used
to fund costs not related to the Project);

(ix) total costs, fees and expenses of the Authority, including, without
limitation, materials, suppliers, inventory, utilities, repairs, maintenance,
insurance, bonding, marketing, advertising, annual audits, accounting, legal or
other professional and consulting services, security or guard services, and such
other costs, expenses or fees necessarily, customarily and reasonably incurred
in the operation of the Gaming and non-Gaming activities, and necessary travel
expenses incurred subsequent to the Opening Date for officers and employees of
Lakes, other Lakes Associated Individuals and authorized representatives of the
Tribe in connection with the Project; and

(x) Other Gaming costs and costs related to non-Gaming amenities reasonably and
customarily incurred; provided, however, that no non-commercial operations of
the Tribe (including, without limitation, any cultural center) shall be directly
or indirectly included within the computation of the “Standard Operating
Expenses”.

“Subsequent Phase” means the Second Phase or Third Phase, as applicable.

“Third Phase” means the development, design and construction of an expansion to
the Gaming Facility sized to accommodate 1,001 or more Gaming devices.

“Tribal Event of Default” is defined in Section 8.3.

“Transaction Document” and “Transaction Documents” means, collectively, this
Agreement, the Lakes Notes, and each and every security agreement, dominion
account agreement or other agreement, document or instrument contemplated hereby
or thereby or otherwise executed and delivered in connection with the
transactions contemplated by this Agreement.

“Tribal Council” is the governing body of the Tribe.

“Tribal Secured Transaction Ordinance” means the Tribe’s secured transaction
code, as the same may be amended from time to time in accordance with the
procedures contained therein, in a form sufficient to perfect any security
interests and liens granted by the Tribe or the Authority in accordance with the
provisions of this Agreement.

“Tribal Support Loan” is defined in Section 2.6.

 

Jamul Gaming Development Contract    Page - 12 -



--------------------------------------------------------------------------------

“Tribal Support Note” is defined in Section 2.6.

“Tribe” means the Jamul Indian Village, a federally recognized Indian tribe
which possesses and exercises powers of self-government.

“UCC Financing Statements” means UCC-1 financing statements naming the Authority
or Tribe as debtor, as the case may be, and naming Lakes as the secured party,
in the form approved by the parties.

ARTICLE 2

Pre-Development, Existing Loan, Development Loan and

Financing Arrangement Fee Terms and Conditions

2.1 Engagement and Appointment of Lakes

(a) The Tribe recognizes that Lakes has substantial expertise in the development
of Gaming facilities. For this reason, the Tribe hereby engages Lakes to provide
development consulting services to and for the benefit of the Tribe to develop
the Gaming Facility for an initial period of eighty-three (83) months following
the Effective Date in accordance with the terms of this Agreement. The
pre-development and development services to be performed by Lakes, shall be
those services necessary and appropriate to develop and construct any applicable
phase of the Gaming Facility in an expeditious manner as more particularly
provided in the Pre-Development Plan and Pre-Development Budgets to be
established under Section 2.10. The Pre-Development Plans and Pre-Development
Budgets for any applicable phase shall include all Pre-Development Costs for
such phase.

(b) Such appointment of Lakes does not preclude the Tribe or Authority from
retaining advisors, attorneys, consultants and lobbyists as it sees fit at any
time, subject to the provisions of Section 7.2(h) and otherwise consistent with
the terms of this Agreement.

(c) The services to be performed by and responsibilities of Lakes and the Tribe
shall be clearly identified in the yearly Pre-Development Plan and
Pre-Development Budget. At a minimum, Lakes or its designee shall be responsible
to perform those services, or retain attorneys, consultants, lobbyists, advisors
and engineers to perform services necessary and appropriate to develop and
operate the Gaming Facility. Lakes and the Tribe shall cooperate fully with
respect to all efforts to develop and operate the Gaming Facility. Upon request
by either party, Lakes and the Tribe shall provide each other with any
information in their possession with regard to the development and operation of
the Gaming Facility, including any pro formas or projections of potential income
and costs for any Gaming Facility designed or developed pursuant to this
Agreement.

2.2 Compliance with Legal Requirements.

The Tribe, the Authority and Lakes covenant that they will at all times comply
with Legal Requirements, including the Gaming Ordinance, the IGRA, the Compact
and to the extent applicable, any licenses and certifications issued under any
of the foregoing. Notwithstanding any other provisions of this Agreement, the
exercise by Lakes of its responsibilities and authority under this Agreement
relating to Lakes, any Lakes Associated Individual or other persons

 

Jamul Gaming Development Contract    Page - 13 -



--------------------------------------------------------------------------------

otherwise associated with the Project may be subject to the licensing authority
of the Gaming Commission. Lakes shall, when and as reasonably necessary, apply
for, obtain and maintain any licenses, including Gaming licenses, pursuant to
federal and state law, the Compact, and the Gaming Ordinance. The Gaming
Commission shall not unreasonably withhold, fail to renew, suspend, deny, delay,
withdraw, revoke, qualify or condition such licenses as the Gaming Commission is
authorized to issue. Nothing in this Agreement shall be construed as limiting
the independence or regulatory authority of the Gaming Commission as established
and acting under the Gaming Ordinance and the IGRA. Except as provided in
Section 10.4 of this Agreement, decisions of the Gaming Commission may only be
reviewed in accordance with the Gaming Ordinance.

2.3 Collaborative Planning and Budgeting.

The Tribe and Lakes agree that certain pre-development activities, most notably
the obtaining of all necessary tribal and any applicable federal, state and
local regulatory approvals to develop and construct the Gaming Facility Site are
necessary before significant development of the Project can commence.
Accordingly, it is the intent of the parties to put a collaborative process in
place whereby Lakes will consult with the Tribe with regard to the development
and implementation of ongoing Pre-Development Plans and Pre-Development Budgets
throughout the course of this Agreement. In addition to regular Pre-Development
Plans, the parties will agree to work together to establish the necessary
budgets to implement the Pre-Development Plans.

2.4 Existing Loan.

(a) Lakes and current or former Affiliates of Lakes have previously caused
certain sums to be advanced to the Tribe under certain contracts or instruments
in connection with the Tribe’s other proposed Gaming projects (collectively, the
“Existing Loan”), and that as of November 22, 2011, as detailed on Exhibit C
hereto, the total aggregate principal advanced and accrued interest thereon as
of the Effective Date (the “Existing Loan Amount”) is $40,526,396.70 in
principal and $12,544,692.45 in accrued interest.

(b) The Tribe and the Authority (i) acknowledge and hereby assume this
indebtedness, and are accordingly indebted to Lakes (as agent for itself and any
Affiliate of Lakes) for the Existing Loan Amount, without defense, offset or
counterclaim, (ii) acknowledge that the Existing Loan Amount will be payable to
Lakes as agent for itself and any Affiliate of Lakes pursuant to the terms of
this Agreement, and (iii) acknowledge that the principal portion of the Existing
Loan Amount has accrued interest from the date advanced at a rate per annum
equal to the Applicable Federal Rate through the Opening Date, such rate
adjusted monthly and determined on the first business day of each month, and
shall accrue interest from the Opening Date until the Existing Loan is fully
repaid a rate per annum equal to the Prime Rate plus two percent (2%), such rate
adjusted monthly and determined on the first business day of each month.

(c) The Existing Loan Amount shall be evidenced by a promissory note prepared by
Lakes, substantially in the form attached as Exhibit D to this Agreement, as the
same may be amended from time to time (the “Existing Loan Note”), executed on
behalf of the Tribe and the Authority, and dated the date hereof, to be payable
from and secured by the Collateral.

 

Jamul Gaming Development Contract    Page - 14 -



--------------------------------------------------------------------------------

(d) With respect to the Existing Loan Note:

(i) interest shall continue to accrue on the unpaid principal amount of the
Existing Loan Note at the rate per annum determined on a monthly basis pursuant
to Section 2.4(b) above;

(ii) subject to the remaining provisions of this subsection (d), the principal
of and accrued interest on the Existing Loan Note shall be paid in accordance
with the provisions of Section 2.7 unless the Existing Loan Note becomes payable
in accordance with other provisions of this Agreement;

(iii) if a Second Phase is undertaken, then all accrued and unpaid interest as
of the Second Phase Opening Date shall be capitalized as of the Second Phase
Opening Date and added to the unpaid principal amount of the Existing Loan Note,
the resulting sum to be deemed the aggregate unpaid principal amount as of the
Second Phase Opening Date;

(iv) from and after the Second Phase Opening Date, interest on such aggregate
unpaid principal amount shall be payable monthly in arrears, commencing on the
Payment Date first occurring up to thirty (30) days after the Second Phase
Opening Date, and continuing on each Payment Date thereafter until payment in
full of the Existing Loan Note;

(v) from and after the Second Phase Opening Date, such aggregate unpaid
principal amount of the Existing Loan Note shall be payable in one hundred
twenty (120) consecutive equal monthly installments of principal (the sum of
which shall equal the unpaid principal amount of the Existing Loan Note as of
such Second Phase Opening Date), commencing on the Payment Date first occurring
up to thirty (30) days after the Second Phase Opening Date and continuing on
each Payment Date thereafter until the Existing Loan Note has been paid in full;
and

(vi) notwithstanding anything in this subparagraph (d) to the contrary, in
accordance with other provisions of this Agreement under the circumstances
described therein all unpaid principal, accrued interest and other amounts due
under the Existing Loan Note shall become due and payable upon the expiration or
earlier termination of this Agreement in accordance with such provisions.

(e) Sections 2.4(d)(iv) and (v) provide for monthly payments of interest on and
principal of the Existing Loan Note. For the sake of clarity, such monthly
payments shall be applied first to the payment of accrued interest, and the
remainder to be applied to the unpaid principal amount of the Existing Loan
Note.

(f) The Tribe or the Authority may prepay all or part of the Existing Loan Note
without penalty at any time (any such prepayment to be made together with
accrued interest on the principal amount so prepaid, and partial principal
prepayments to be applied to principal installments in inverse order of
maturity).

 

Jamul Gaming Development Contract    Page - 15 -



--------------------------------------------------------------------------------

2.5 Development Loan.

(a) Lakes has made certain pre-development and development advances to the
Tribe, and, as of November 22, 2011, the total aggregate principal advanced and
accrued interest thereon as of the Effective Date (the “Development Advance
Amount”) is $2,622,613.62 in principal and $55,681.37 in accrued interest.

(b) The Tribe and the Authority (i) acknowledge and hereby assume this
indebtedness, and are accordingly indebted to Lakes (as agent for itself and any
Affiliate of Lakes) for the Development Advance Amount, without defense, offset
or counterclaim, (ii) acknowledge that the Development Advance Amount will be
payable to Lakes pursuant to the terms of this Agreement, and (iii) acknowledge
that the principal portion of the Development Advance Amount has accrued
interest from the date advanced a rate per annum equal to the Applicable Federal
Rate through the Opening Date, such rate adjusted monthly and determined on the
first business day of each month, and shall accrue interest from the Opening
Date until the Development Loan is fully repaid at a rate per annum equal to the
Prime Rate plus two percent (2%), such rate adjusted monthly and determined on
the first business day of each month.

(c) Subject to Section 2.5(h), Lakes shall make (or cause to be made) additional
pre-development and development advances to the Tribe or the Authority as
approved and detailed in the Initial Pre-Development Budget including any
amendments to the Initial Pre-Development Budget and any subsequently approved
Pre-Development Budget; however, Lakes is not obligated to make any additional
development advances to the Tribe other than the amounts set forth in the
Initial Pre-Development Budget, not to exceed $6,595,697.48 in total. The
additional advances when added to the principal amount of the Development
Advance Amount is collectively being referred to herein as the “Development
Loan”.

(d) The Development Loan shall be evidenced by a promissory note prepared by
Lakes, substantially in the form attached as Exhibit E to this Agreement, as the
same may be amended from time to time (the “Development Loan Note”), executed on
behalf of the Tribe and the Authority, and dated the date hereof, to be payable
from and secured by the Collateral.

(e) With respect to the Development Loan Note:

(i) interest shall continue to accrue on the unpaid principal amount of the
Development Loan Note at the rate per annum determined on a monthly basis
pursuant to Section 2.5(b) above;

(ii) unless the Development Loan Note becomes payable in accordance with other
provisions of this Agreement before the occurrence of the Opening Date, all
accrued and unpaid interest as of the Opening Date shall be capitalized as of
the Opening Date and added to the unpaid principal amount of the Development
Loan Note, the resulting sum to be deemed the aggregate unpaid principal amount
as of the Opening Date;

(iii) from and after the Opening Date, interest on such aggregate unpaid
principal amount shall be payable monthly in arrears, commencing on the Initial
Payment Date and continuing on each Payment Date thereafter until payment in
full of the Development Loan Note;

 

Jamul Gaming Development Contract    Page - 16 -



--------------------------------------------------------------------------------

(iv) from and after the Opening Date, such aggregate unpaid principal amount of
the Development Loan Note shall be payable over the same term as the Development
Financing Loan in equal monthly installments of principal (the sum of which
shall equal the unpaid principal amount of the Development Loan Note as of such
Opening Date), commencing on the Initial Payment Date and continuing on each
Payment Date thereafter until the Development Loan Note has been paid in full;
and

(v) notwithstanding anything in this subparagraph (e) to the contrary, in
accordance with other provisions of this Agreement under the circumstances
described therein all unpaid principal, accrued interest and other amounts due
under the Development Loan Note shall become due and payable upon the expiration
or earlier termination of this Agreement in accordance with such provisions.

(f) Sections 2.5(e)(iii) and (iv) provide for monthly payments of interest on
and principal of the Development Loan Note. For the sake of clarity, such
monthly payments shall be applied first to the payment of accrued interest, and
the remainder to be applied to the unpaid principal amount of the Development
Loan Note.

(g) The Tribe or the Authority may prepay all or part of the Development Loan
Note without penalty at any time (any such prepayment to be made together with
accrued interest on the principal amount so prepaid, and partial principal
prepayments to be applied to principal installments in inverse order of
maturity).

(h) Lakes may, in its sole discretion after consultation with the Tribe,
terminate its obligation to advance additional funds under the Development Loan
if and only if any of the following events occur: (i) during the Initial Period,
the State of California or the California Department of Transportation notifies
the Tribe that it will not process and cease working on the Tribe’s application
for an encroachment permit; (ii) after the Initial Period, a court of competent
jurisdiction enjoins development or construction relating to the Gaming Facility
or access to the Gaming Facility; or (iii) Lakes terminates this Agreement
pursuant to Section 9.3 herein. In the event Lakes elects to terminate its
obligation to advance additional funds as provided for in the proceeding
sentence without terminating this Agreement, Lakes shall provide the Tribe with
written notice of its intent and the effective date of termination no later than
ten (10) days after the occurrence of either (i) or (ii) above; however, Lakes
shall, unless this Agreement is terminated, continue to fund the Tribal Support
Loan in the amounts referenced in the Initial Pre-Development Budget for the
remainder of the Initial Period. Within ten (10) days after the Tribe’s receipt
of Lakes’s written notice to terminate funding of the Development Loan, the
Tribe and Lakes shall meet in good faith to discuss and amend the
Pre-Development Plan and Pre-Development Budget in light of the circumstances;
however, each party reserves its right to terminate the Agreement in accordance
with the provisions of Section 9.7, Section 9.3 and Section 9.4. If the Parties
are unable to reach agreement to amend the Initial Pre-Development Plan and
Initial Pre-Development Budget and neither party exercises its right to
terminate under Section 9.7, Section 9.3 or Section 9.4, this Agreement shall
automatically terminate and the Tribe shall be required to pay the Lakes Notes
in accordance with the provisions of

Section 9.7(b)(i) or exercise its rights under Section 9.8 and all other
obligations under this Agreement shall automatically terminate and be of no
force and effect.

 

Jamul Gaming Development Contract    Page - 17 -



--------------------------------------------------------------------------------

2.6 Tribal Support Loan.

(a) Unless the Agreement is earlier terminated, Lakes shall make (or cause to be
made) certain advances to the Tribe to support government operations and
programs, in an amount equal to $153,000 per month, commencing on the January 1,
2013 (such advances being collectively referred to herein as the “Tribal Support
Loan”).

(b) The principal portion of the Tribal Support Loan shall accrue interest from
the date advanced at a rate per annum equal to the Applicable Federal Rate
through the Opening Date, such rate adjusted monthly and determined on the first
business day of each month, and shall accrue interest from the Opening Date
until the Tribal Support Loan is fully repaid a rate per annum equal to the
Prime Rate plus two percent (2%), such rate adjusted monthly and determined on
the first business day of each month.

(c) The Tribal Support Loan shall be evidenced by a promissory note prepared by
Lakes, substantially in the form attached as Exhibit F to this Agreement, as the
same may be amended from time to time (the “Tribal Support Note”), executed on
behalf of the Tribe and the Authority, and dated the date hereof, to be payable
from and secured by the Collateral.

(d) With respect to the Tribal Support Note:

(i) interest shall continue to accrue on the unpaid principal amount of the
Tribal Support Note at the rate per annum determined on a monthly basis pursuant
to Section 2.6(b) above;

(ii) subject to the remaining provisions of this subsection (d), the principal
of and accrued interest on the Tribal Support Note shall be paid in accordance
with the provisions of Section 2.8 unless the Tribal Support Note becomes
payable in accordance with other provisions of this Agreement;

(iii) if a Second Phase is undertaken, then all accrued and unpaid interest as
of the Second Phase Opening Date shall be capitalized as of the Second Phase
Opening Date and added to the unpaid principal amount of the Tribal Support
Note;

(iv) from and after the Second Phase Opening Date, interest on such aggregate
unpaid principal amount shall be payable monthly in arrears, commencing on the
Payment Date first occurring up to thirty (30) days after the Second Phase
Opening Date, and continuing on each Payment Date thereafter until payment in
full of the Tribal Support Note;

(v) from and after the Second Phase Opening Date, the unpaid principal amount of
the Tribal Support Note shall be payable in one hundred twenty (120) consecutive
equal monthly installments of principal (the sum of which shall equal the unpaid
principal amount of the Tribal Support Note as of such Second Phase Opening
Date), commencing on the Payment Date first occurring up to thirty (30) days
after the Second Phase Opening Date and continuing on each Payment Date
thereafter until the Tribal Support Note has been paid in full; and

 

Jamul Gaming Development Contract    Page - 18 -



--------------------------------------------------------------------------------

(vi) notwithstanding anything in this subparagraph (d) to the contrary, in
accordance with other provisions of this Agreement under the circumstances
described therein all unpaid principal, accrued interest and other amounts due
under the Tribal Support Note shall become due and payable upon the expiration
or earlier termination of this Agreement in accordance with such provisions.

(e) Sections 2.6(d)(iv) and (v) provide for monthly payments of interest on and
principal of the Tribal Support Note. For the sake of clarity, such monthly
payments shall be applied first to the payment of accrued interest, and the
remainder to be applied to the unpaid principal amount of the Tribal Support
Note.

(f) The Tribe or the Authority may prepay all or part of the Tribal Support Note
without penalty at any time (any such prepayment to be made together with
accrued interest on the principal amount so prepaid, and partial principal
prepayments to be applied to principal installments in inverse order of
maturity).

2.7 Mandatory Payment of Lakes Notes After the Opening Date. From and after the
Opening Date, unless a Second Phase is undertaken and then until the Second
Phase Opening Date, the outstanding Lakes Notes shall be subject to mandatory
payment on each Payment Date from Available Funds, the amount of such mandatory
payment to be determined and distributed as follows:

(a) $209,000 will be distributed each month to the Tribe from Available Funds
for governmental expenses (including housing benefits) incurred by the Tribe, it
being understood and agreed that any amounts identified in clauses (vii),
(viii), (ix), and (xi) of the definition of Available Funds will be offset
against such distribution and, if in any month amounts to be so offset exceed
the amount so available for distribution, such excess amount will be carried
forward and offset against future monthly distributions under this clause (a) as
such distributions occur until the entire excess such amount has been so offset.

(b) After the distribution contemplated by clause (a) above, from any remaining
Available Funds, $209,000 will be distributed each month to Lakes, which will
apply such amount to the payment of accrued interest on and/or outstanding
principal of the Lakes Notes, such application and the allocation of such amount
among the Lakes Notes to be made as Lakes in its sole discretion may determine.

(c) After the distributions contemplated by subsections (a) and (b) above, any
remaining Available Funds (the “Remainder Payment”) shall be split equally
between the Tribe and Lakes each month, with the Tribe receiving one-half of the
Remainder Payment and Lakes receiving one-half of the Remainder Payment as a
payment of the Lakes Notes to be applied as provided in the foregoing subsection
(b). If the Lakes Notes have been paid in full, the Tribe shall be entitled to
the entirety of the Remainder Payment.

 

Jamul Gaming Development Contract    Page - 19 -



--------------------------------------------------------------------------------

(d) Other than interest and principal payments on the Development Loan Note
contemplated by Section 2.5, payments contemplated by subsections (b) and
(c) above or otherwise allowed by distributions of Available Funds to Lakes, the
Tribe shall not be required to make monthly payments or any additional payment
under the Lakes Notes until the Second Phase Opening Date.

(e) The provisions of this Section 2.7 shall terminate on the Second Phase
Opening Date, and thereafter the Lakes Notes shall be paid in accordance with
the terms and conditions of each Lakes Note as provided in this Agreement.

2.8 Determinations and Calculations. In all cases, the amounts shown on Lakes’s
books and records as being the unpaid balance of principal, accrued interest and
other charges, fees and expenses under the Lakes Notes, this Agreement and the
other Transaction Documents shall be prima facie evidence thereof.

2.9 Development Team.

(a) Lakes and the Tribe desire to identify and agree upon pre-development and
development expenditures on an ongoing basis during the term of this Agreement.
The parties also desire to develop ongoing plans and implementation processes to
ensure that the pre-development and development of the Project are moving
forward with all due speed. To facilitate these processes, annual
Pre-Development Plans will be drafted and agreed to by the parties, along with
associated Pre-Development Budgets. These plans and budgets shall be largely
developed through the Development Team.

(b) On or before the Effective Date, the Tribe and Lakes shall establish a
committee to help guide development of the Project (“Development Team”). The
Development Team shall be a committee consisting of six (6) representatives,
three (3) of whom are appointed by the Tribe and three (3) of whom are appointed
by Lakes. The Tribe shall appoint the chairperson of the Development Team
(“Chairperson”) from those six representatives. Either the Tribe or Lakes may
change its representatives to the Development Team at any time. The parties may
invite individuals who do not sit on the Development Team to attend Development
Team meetings, provided such individuals shall provide such assurances in
writing regarding non-disclosure of confidential information as the Tribe or
Lakes may reasonably request.

(c) The Chairperson shall set meeting schedules for the Development Team,
provided that the initial meeting of the Development Team shall take place
within thirty (30) days of the Effective Date. Meetings may be in person or by
telephone conference, but all members of the Development Team shall be given a
reasonable opportunity to attend or otherwise participate in such meetings. In
addition to the regularly scheduled meetings, any one (1) representative of the
Development Team shall have authority to call a special meeting of the
Development Team on seventy-two (72) hours advance written notice to the other
representatives that comprise the Development Team on such date. In order to be
effective, any action of the Development Team must be (i) the result of
agreement by a majority of members of the Development Team, (ii) at a meeting at
which a quorum was present, provided further that four (4) members of the
Development Team, including at least two representatives appointed by the Tribe
and two representatives appointed by Lakes, constitute a quorum for the
transaction of business at any meeting of the Development Team, and (iii) the
result of a vote taken at a duly scheduled or called meeting of the Development
Team or the written or electronic consent of a majority of the members of the
Development Team, in lieu of a vote (which written or electronic consent may be
evidenced by facsimile or e-mail exchange between and among such members).

 

Jamul Gaming Development Contract    Page - 20 -



--------------------------------------------------------------------------------

2.10 Pre-Development Plan and Pre-Development Budget

(a) Plan; Budget. The Development Team shall work to identify in writing, in
reasonable detail, overall strategy and the tasks to be performed with respect
to the pre-development and development process (which shall include strategic
determinations of as to whether or when to pursue various phases of the
Project), a timeline for the implementation of such strategy and completion of
each task, and the responsibility of Lakes, the Tribe and any third-parties with
respect to each task (the “Pre-Development Plan”). The Pre-Development Plan
shall be prepared on an annual basis during the term of this Agreement and shall
be accompanied by an annual implementation budget in an amount determined by the
Development Team as necessary and appropriate for completing such
pre-development tasks (“Pre-Development Budget”). The actual amount of
expenditures will be subject to the Pre-Development Budget adopted pursuant to
the terms of this Agreement. Each Pre-Development Budget shall provide for
reasonable and necessary costs associated with pre-development, and shall
include all items relating to pre-development, including project development
related consulting services, negotiations with federal, state and local
governmental agencies, pre-litigation and litigation related to pre-development,
specific goals and tasks, public messages of the Authority and Tribe,
litigation, and the identity of third parties, to the extent known, that may be
retained with respect completing pre-development, and strategies to implement
the Pre-Development Plan.

(b) Presentation and Approval of Pre-Development Plan and Pre-Development
Budget.

(i) The Development Team will meet at least annually during the term of this
Agreement to discuss the work performed to date, and shall develop and agree
upon the Pre-Development Plan and Pre-Development Budget for the next annual
phase of completing pre-development. The initial meeting shall occur within
thirty (30) days after execution of this Agreement by both parties.

(ii) The Development Team shall present a Pre-Development Plan and
Pre-Development Budget to the Tribal Council every year during the term of this
Agreement no later than sixty (60) days prior to the expiration of the previous
years’ Pre-Development Plan and Pre-Development Budget. The Tribal Council shall
have fifteen (15) days to review and approve each annual Pre-Development Plan
and Pre-Development Budget after submission (or presentation if requested by the
Tribal Council) by the Development Team, such approval not to be unreasonably
withheld.

(iii) If the Tribal Council disapproves of the recommended Pre-Development
Budget, the Development Team shall submit a revised Pre-Development Plan and
Pre-Development Budget within five (5) business days following receipt of notice
of disapproval by the Tribal Council. The Tribal Council shall then either
approve or disapprove the revised Pre-Development Plan and Pre-Development
Budget within ten (10) days of receipt. During the period that the Tribal
Council approval is pending, the Development Team shall take all action required
to implement the proposed Pre-Development Plan and the proposed Pre-Development
Budget unless otherwise directed by the Tribal Council.

 

Jamul Gaming Development Contract    Page - 21 -



--------------------------------------------------------------------------------

(iv) In the absence of approval by the Tribal Council within fifteen (15) days
of submission, the non-disputed portions of the Pre-Development Plan shall be
deemed approved. The Tribal Council, Development Team, and Lakes shall
diligently work collaboratively in good faith during this period to finalize an
acceptable Pre-Development Plan and Pre-Development Budget; however, if no
agreement is reached prior to the expiration of the next year’s Pre-Development
Plan and Pre-Development Budget, then upon the mutual consent of the Parties,
each party may for a period of sixty (60) days during which the exclusivity
restrictions of Section 7.2(h) shall not apply, attempt to find a suitable party
to replace Lakes as developer for the Project. After such sixty (60) day period,
if the parties do not agree on a Pre-Development Plan and Pre-Development
Budget, then this Agreement may be terminated under Section 9.7 herein.

(v) The Initial Pre-Development Plan and the Initial Pre-Development Budget for
the Initial Period has been approved by Lakes and the Tribe and is attached
hereto as Exhibit B. The Initial Pre-Development Plan and the Initial
Pre-Development Budget shall be effective for the Initial Period. The
Pre-Development Budget (including the Initial Pre-Development Budget) may only
be modified or amended in accordance with the provisions of Section 2.10 (d).

(c) Administration of the Pre-Development Budget. Lakes shall be responsible for
identifying an administrator to administer and advance funds from such account
for the purpose of implementing and furthering the purposes and goals of the
Pre-Development Plan. The administrator of the Pre-Development Budget account
shall, no later than the fifteenth day after each quarter, provide a quarterly
accounting of all expenses advanced from the Pre-Development Budget Account for
the previous quarter, and provide confirmation that the funds have been expended
consistent with the purposes of the Pre-Development Plan and Pre-Development
Budget.

(d) Amendments to the Pre-Development Plan and/or Pre-Development Budget. Any
material amendment to the Pre-Development Plan or Pre-Development Budget must be
submitted by the Development Team and approved by the Tribal Council prior to
becoming effective. A material amendment to the Pre-Development Budget shall
mean any change which would increase or decrease the amount of the
Pre-Development Budget by more than five percent (5%). Any increase in amount of
any line item of the Pre-Development Budget by more than ten percent (10%) must
be approved by the Development Team. The Development Team may submit proposed
amendments to the Pre-Development Plan or Pre-Development Budget to the Tribal
Council at any time for approval. The Tribal Council shall take reasonable steps
to provide approval or disapproval of such an amendment within five (5) days.

(e) Implementation. The Development Team will have the responsibility, control
and authority for day-to-day implementation and administration of the
Pre-Development Plan and the Pre-Development Budget.

 

Jamul Gaming Development Contract    Page - 22 -



--------------------------------------------------------------------------------

(f) Relationships with Third Parties. The Development Team shall supervise and
oversee the relationships between third parties dealing with the Tribal Council
regarding pre-development; provided that the Tribal Council, in coordination
with Lakes, shall supervise and oversee all relationships and negotiations with
local, state or federal governmental entities, and the Tribal Council shall
retain all legal authority to approve, disapprove or enter into binding and
enforceable agreements with any local, state or federal governmental entities,
or persons or entities assisting in the pre-development process, provided such
agreements do not adversely affect the rights of Lakes under this Agreement.

(g) Modifications of Pre-Development Plan, Pre-Development Budget and
Pre-Development Loan. In the event that additional costs arise that are in
excess of the total amount of the Pre-Development Budget (including the Initial
Pre-Development Budget), the parties agree to meet for the purpose of
negotiating in good faith an increase in the Development Loan and corresponding
Pre-Development Budget to accomplish the goals and purposes of this Agreement,
provided that nothing herein obligates Lakes to increase funding beyond the
limits set forth in the Initial Pre-Development Budget.

(h) Quarterly Updates. In addition to the Pre-Development Plan required in
Section 2.10(a), the Development Team will provide quarterly updates of the
Pre-Development Plan and Pre-Development Budget to the Authority no later than
October 1, January 1, April 1, and July 1 of each fiscal year (each a “Quarterly
Update”).

2.11 Financing Arrangement Assistance. Lakes shall use its commercially
reasonable best efforts to assist the Tribe in identifying, selecting and
securing financial sources for the Development Financing Loan and will assist
the Authority in obtaining financing an amount sufficient to adequately fund the
Project on commercially reasonable terms and conditions. Lakes shall provide
advice as to appropriate terms, conditions and financing rates for the
Development Financing Loan.

2.12 Financing Arrangement Fee. Upon the Tribe entering into a Development
Financing Loan or allocating other funds generated by the Gaming Facility
(“Self-Financed Funds”) for financing the development, construction and
equipping of the Project, Lakes shall be entitled to receive a flat fee to be
paid to Lakes by the Authority in the amount of one million dollars ($1,000,000)
for the Second Phase and two million dollars ($2,000,000) for the Third Phase
(the “Financing Arrangement Fee”). Lakes shall not be entitled to any Financing
Arrangement Fee for any financing arranged for the First Phase of the Project.
The Financing Arrangement Fee shall be paid on the Finance Closing Date for the
applicable directly from the proceeds of the Development Financing Loan for the
applicable phase or on the date Self-Financed Funds are first applied to the
applicable phase, as the case may be. Regardless of whether there are multiple
Development Financing Loans or applications of Self-Financed Funds, the
Financing Arrangement Fee is a one-time fee payable in the Second Phase and the
Third Phase, as applicable.

2.13 Collateral; Further Assurances. Each of the Existing Loan and the
Development Loan is payable from and secured by a pledge of the Collateral. To
that end, the Tribe and the Authority (a) hereby pledge and grant a first
priority security interest in all the Collateral to Lakes to secure the Tribe
and the Authority’s obligations under this Agreement and the Lakes

 

Jamul Gaming Development Contract    Page - 23 -



--------------------------------------------------------------------------------

Notes, (b) agree to enter into standard and customary agreements necessary to
evidence, effectuate and perfect such security interests (including, without
limitation, a dominion account agreement and such other control agreements as
Lakes may reasonably require), all in a form reasonably acceptable to Lakes, and
(c) authorizes Lakes to file the UCC Financing Statements and similar documents
and agreements as Lakes may believe appropriate to perfect such security
interests.

2.14 Conditions Precedent.

(a) Conditions Precedent to Lakes Obligations. Notwithstanding anything in this
Agreement to the contrary, Lakes is not required to perform any obligation under
this Agreement unless Lakes has received each of the following in form and
substance reasonably satisfactory to Lakes:

(i) copies of one or more resolutions of the governing bodies of Authority and
the Tribe authorizing and ratifying the adoption, or the execution, delivery and
performance by Authority, or the Tribe, as applicable of (a) the Compact (if in
effect), (b) the Gaming Ordinance, (c) the Tribal Secured Transaction Ordinance,
(d) the Lakes Notes, (e) such security agreements, dominion account agreements
and other control agreements as Lakes may require and all other Transaction
Documents, and (f) this Agreement.

(ii) the Scope of Project Description Sheet, executed by all parties thereto.

(iii) original of any license issued by the Gaming Commission to Lakes or any
Lakes Associated Individual required in connection with any of their services to
be performed under this Agreement.

(iv) an opinion of an attorney for the Authority and the Tribe in form
reasonably satisfactory to Lakes to the effect that (a) under Tribal law, this
Agreement, the Lakes Notes, and the other Transaction Documents will be valid,
binding and, as applicable, perfected obligations of the Authority and the
Tribe, enforceable in accordance with their terms, and (b) each of the actions
of the Authority and the Tribe, as applicable, referred to above in clause
(ii) above has been validly taken by that entity and is in full force and effect
pursuant to Tribal law.

(v) except as disclosed on Exhibit G attached hereto, there shall be no pending
or threatened litigation, claim or dispute which, in Lakes’s good faith
judgment, might materially adversely affect the ability of the Authority and the
Tribe to timely perform its obligations under this Agreement.

 

Jamul Gaming Development Contract    Page - 24 -



--------------------------------------------------------------------------------

(b) Conditions Precedent to Construction of Gaming Facility. Notwithstanding
anything in this Agreement to the contrary, Lakes is not required to make any
further Development Loan advances if, no later than thirty (30) days prior to
construction of the Gaming Facility, the Tribe has not provided Lakes with each
of the following documents in form and substance reasonably satisfactory to
Lakes:

(i) copies of all permits or other authorizations, including, and without
limitation, the building permit(s), required by any applicable Governmental
Authority to authorize or permit the construction and full operation of the
Gaming Facility pursuant to the scope contemplated herein have been issues and
are in full force and effect. At Lakes’s option, Authority and the Tribe shall
furnish Lakes reasonable evidence that all permits required in order to
construct the Gaming Facility in accordance with the Project Plans and
Specifications will be available when necessary.

(ii) an environmental report demonstrating that the Gaming Facility Site is free
from environmental contamination or any other environmental condition that would
require any remediation pursuant to any applicable Legal Requirement.

ARTICLE 3

Development Design Services

3.1 Architect and Project Scope. The parties agree as follows in connection with
design services to be rendered by Lakes for the Project.

(a) Selection of Project Architect. Lakes shall propose to the Development Team
one or more Architects to provide customary architectural services with respect
to the Gaming Facility, although the Development Team also shall have the right
to consider additional architects. As soon as reasonably practical, the
Development Team shall either recommend or reject each proposed Architect. In
the case of a rejection, the process described in this Section 3.1(a) shall be
repeated until the Development Team has agreed to provide a recommendation for
one or more proposed Architects. The proposed Architect shall then be presented
to the Tribal Council by the Development Team and Lakes for review and approval.
In the event the Tribal Council does not approve of the proposed Architect and
the Development Team shall work to provide additional recommendations to the
Tribal Council as soon as reasonably practical.

(b) Project Architectural Agreement; Plans and Specifications. Once an Architect
has been approved under Section 3.1(a), the Development Team shall negotiate
proposed agreements with each Architect approved, and shall propose the same to
the Tribal Council for review and consideration (each, a “Project Architectural
Agreement”). As soon as reasonably practical, the Tribal Council shall either
approve, reject, or suggest additional revisions to each proposed Project
Architectural Agreement. In the case of a rejection, the process described in
this Section 3.1(b) shall be repeated until the Tribal Council has approved the
Project Architectural Agreements proposed by the Development Team. Upon
approval, the Tribal Council shall take necessary action to authorize and
execute the applicable Project Architectural Agreements. After execution of each
Project Architectural Agreement, the Development Team shall coordinate the
Architect’s preparation of preliminary basic plans, drawings and specifications
for the Gaming Facility. The Development Team shall also coordinate the
Architect’s preparation of construction drawings and final design, plans and
specifications for the Gaming Facility, and propose the same for approval by
Tribal Council. The completed and approved final plans, together with any
modifications thereof proposed by Lakes and the Development Team, and approved
by the Tribal Council, shall constitute the “Project Plans and Specifications.”

 

Jamul Gaming Development Contract    Page - 25 -



--------------------------------------------------------------------------------

(c) Scope of Project. The scope of each phase of the Project shall be stated and
established in the Project Plans and Specifications for such phase set forth in
a Scope of Project Description Sheet. It is contemplated the scope of the First
Phase of the Project will be substantially as described on the Scope of Project
Description Sheet dated November 22, 2011, attached hereto as an addendum,
subject to such changes as may be necessary or appropriate taking into account
competitive conditions, financing and other circumstances. Prior to or
simultaneous with the execution of this Agreement, the parties shall agree to
and execute the Scope of Project Description Sheet for the First Phase. Once
executed, any changes to the Scope of Project Description Sheet for any phase
must also be executed by both parties.

(d) Selection of Additional Design Professionals for Project. If the Development
Team determines that design services for the Gaming Facility from Design
Professionals are desirable, Lakes may propose to the Development Team one or
more Design Professionals and the proposed services of each. As soon as
reasonably practical, the Development Team shall either recommend or reject the
proposed Design Professionals. In the case of a rejection, Lakes shall have the
opportunity to propose additional Design Professionals to the Development Team
for consideration. The Development Team and Lakes shall then provide
recommendations of additional Design Professionals to the Tribal Council for
approval. After approval of each Design Professional by the Tribal Council,
Lakes shall coordinate the services of each Design Professional.

(e) Project Safety/Health Standards. The Project shall be designed and
constructed so as to adequately protect the environment and the public health
and safety. Subject to any Compact requirements, the design and construction of
the Project shall, except to the extent a particular requirement or requirements
may be waived in writing by the Tribal Council, meet or exceed all reasonable
minimum standards pertaining to the Tribe and national, State of California and
local building codes, fire codes and safety requirements (but excluding
planning, zoning and use laws, ordinances, regulations and requirements), which
would be imposed on the Project by existing State of California or federal
statutes or regulations which would be applicable if the Project were located
outside of the jurisdictional boundaries of the Tribe, even though those
requirements may not apply within the Tribe’s jurisdictional boundaries. To the
extent that the Tribe or Authority has adopted or may in the future adopt more
stringent requirements, those requirements shall govern. Nothing in this
subsection shall grant to the State of California or any political subdivision
thereof any jurisdiction (including but not limited to, jurisdiction regarding
zoning or Gaming Facility Site use) over the Project or its development.

3.2 Other Project Contractors. Lakes shall propose to the Development Team for
its consideration all third-party professionals, such as environmental
specialists, feasibility analysts, and others providing services or materials to
the Gaming Facility as are customary for undertakings such as the Project
(“Project Contractors”). The Development Team shall present any Project
Contractor to the Tribal Council for final approval. The Development Team shall
negotiate all Project Contractor contracts, subject to the final approval of the
Tribal Council. All contracts shall require the Project Contractor to adhere in
regard to recruitment, employment, reduction in force, promotion, training and
related employment actions to a publicly announced policy and practice of Tribal
preference and/or any publicly announced policy of Indian preference, to the
extent such requirements are promulgated by the Tribe. Except as provided in
this Agreement, each Project Contractor contract shall be between the Project
Contractor and the Tribal Council.

 

Jamul Gaming Development Contract    Page - 26 -



--------------------------------------------------------------------------------

3.3 Project Budget. Lakes shall consult with the Architect to develop and
propose to Development Team a budget for all Project Costs relating to the
Project, along with a scheduled timeframe(s) for development of the Project.
Revisions to the Project budget may be proposed to Development Team from time to
time by Lakes until a final budget is recommended by the Development Team to the
Tribal Council for approval, and approved by the Tribal Council. The Project
budget approved by the Tribal Council, together with any modification thereafter
proposed by the Development Team and approved by the Tribal Council, shall
include all Project Costs and shall be the “Project Budget.”

3.4 Contracts with Project Professionals. All professionals providing services
to the Project shall be independent of Lakes, unless otherwise agreed to by the
parties in writing, and all contracts with such professionals will be negotiated
by Lakes, the Development Team, and the Tribal Council on an arms-length basis
and in the best interests of Tribe and the Authority.

3.5 Compensation Paid to Lakes for its Development Design Services. As
compensation for its development design services rendered under this Agreement
for certain services provided following the First Phase of the Project (the
“Development Design Services Fee”), Lakes shall receive a Development Design
Services Fee, as follows:

(a) Development Design Services Fee for Subsequent Phase. In connection with any
construction or development of the Gaming Facility for any Subsequent Phase of
the Project, the fee shall be equal to four percent (4%) of the amount expended
by the Tribe, the Authority or any of their Affiliates on Project Costs for such
phase, excluding the Development Design Services Fee and the Construction
Oversight Fee for such phase.

(b) Payment of Development Design Services Fee. The Development Design Services
Fee shall be paid on the Finance Closing Date for the applicable phase directly
from the proceeds of the Development Financing Loan for the applicable phase or
on the date Self-Financed Funds are first applied to the applicable phase, as
the case may be.

(c) First Phase Exemption. Lakes shall not be entitled to any Development Design
Services Fee in connection with the First Phase of the Project.

3.6 Advance of Funds for Development Design Services. Lakes agrees, subject to
the terms and conditions of the Development Loan described in Section 2.5 and
the Project Budget to advance to the Tribe such funds as are necessary to
proceed with pre-development, site and Gaming Facility planning, architectural
renderings and plans, including payments to the Architect pursuant to the
Project Architectural Agreement, engineering and environmental services, working
drawings and construction contract bidding documents until the Tribe obtains
Project financing for the First Phase of the Project under the Development
Financing Loan. Upon the Finance Closing Date for the First Phase and
thereafter, all development design services expenses, including any remaining
fees owing to the Architect for services rendered under the Project
Architectural Agreement or to any Design Professionals and Project

Contractors shall be paid in accordance to the terms of and through the proceeds
of the Development Financing Loan.

 

Jamul Gaming Development Contract    Page - 27 -



--------------------------------------------------------------------------------

ARTICLE 4

Construction Oversight Services

4.1 Project General Contractor and Construction Contracts. Lakes shall propose
to the Development Team for its recommendation one or more general or prime
contractors to provide customary construction contracting services with respect
to the Gaming Facility (the “Project General Contractor”). As soon as reasonably
practical, the Development Team shall either approve or reject each proposed
Project General Contractor. In the case of a rejection, the process described in
this Section 4.1 shall be repeated until the Development Team has recommended a
Project General Contractor proposed by Lakes. Recommendations of the Development
Team shall be presented by Lakes and the Development Team to the Tribal Council
for review and approval. Once the Project General Contractor has been approved
by the Tribal Council, Lakes or its designee shall negotiate, in consultation
with the Development Team, and propose to the Tribal Council for its approval,
one or more forms of agreements for execution by Tribal Council to engage the
Project General Contractor (the “Project Construction Contract”). After the
Tribal Council has approved and entered into the Project Construction
Contract(s), no change orders shall be made without the written recommendation
of Lakes and written approval by Tribal Council.

4.2 Project General Contractor Expectations. The Project General Contractor must
(i) exhibit the financial capability to complete the work, (ii) have the ability
to obtain adequate payment and performance bonds and builder’s risk insurance in
amounts requested by the Authority, (iii) provide an acceptable bid as
determined by Tribal Council, upon recommendation from the Development Team,
(iv) be capable of meeting the construction schedule and (v) construct quality
facilities. The Project General Contractor shall be responsible for providing,
including through subcontractors, all material, equipment and labor to construct
and initially equip the Gaming Facility as necessary in conformance with the
Project Plans and Specifications, including site development.

4.3 Project Construction Contract Provisions. Any Project Construction Contract
shall contain such provisions for the protection of the Tribe and Lakes as the
parties deem appropriate, and shall provide that construction of the Gaming
Facility shall commence as soon as reasonably practical after the Project
Construction Contract is signed, subject to Legal Requirements; and shall also
provide that the Project General Contractor, and all its subcontractors, shall
exert their best efforts to complete construction within such time as the
Authority requires.

4.4 Lakes’s Construction Oversight Duties. Any Project Construction Contract
shall provide that Lakes or its designee shall be responsible for all
construction administration during the construction phases of the Project. In
acting pursuant to its construction oversight duties, Lakes or its designee
shall maintain communication with the Development Team regarding progress of the
Project. Lakes shall act as Tribe’s designated representative and shall have
full power and complete authority to act on behalf of the Tribe in connection
with any Project Construction Contract to the extent authorized in each Project
Construction Contract. To the

 

Jamul Gaming Development Contract    Page - 28 -



--------------------------------------------------------------------------------

extent allowed by the Project Construction Contract, Lakes or its designee shall
have control and charge of any persons performing work on the Project site, and
shall interpret and decide on matters concerning the performance of any
requirements of the Project Construction Contract. The Tribal Council shall have
the authority to reject work which does not conform to the Project Construction
Contract. Lakes or its designee may conduct inspections to determine the date or
dates of substantial completion and the date of Completion of any phase. Lakes
or its designee shall observe and evaluate or authorize the observation and
evaluation of Project work performed, review or authorize review of applications
for payment for submission to Tribal Council and review or authorize review and
certification of the amounts due the contractors and/or the Project General
Contractor. The Project General Contractor shall, at a minimum, warrant its work
to be performed free of defects and unworkmanlike labor for at least one year
after Completion of any phase or not less than the maximum period subsequent to
Completion of any phase customarily covered by the liability and insurance
policy a Project General Contractor would usually obtain in the State of
California, whichever is longer. Unless otherwise provided in the Project
Construction Contract, the Project General Contractor shall also be required to
obtain before construction commences and maintain until Completion a policy of
insurance in an amount at least equal to the estimated Project Costs naming the
Tribe, the Authority and Lakes as an additional insured; said policy to be
issued by an insurance company licensed by the State of California and having an
AM Best rating of A7 or better.

4.5 Construction Change Orders. Construction change orders in excess of the
Project Budget for the Project Plans and Specifications shall require written
approval of the Architect, the Development Team, and the Tribal Council. If
completion of the construction, equipping and furnishing of the Project cannot
be reasonably accomplished within the Project Budget, then, the Tribal Council,
upon receiving advice from the Development Team and the Architect, shall
promptly determine which components of the Project shall be deleted or reduced
in size, such that the total expenditures for Project Costs shall not exceed the
approved Project Budget.

4.6 Lakes Project Inspections. As part of its construction oversight duties,
Lakes or its designee shall inspect the Gaming Facility prior to the
disbursement of each requested advance of funds, and (i) approve the progress
and the workmanship of the construction; (ii) verify compliance with the Project
Plans and Specifications; (iii) satisfy itself that all work for which such
advance is requested has been performed and all materials for which such advance
is requested are in place or, as to stored materials, are owned by the Tribe and
suitably safeguarded. Lakes or its designee shall provide updates regarding such
inspections to the Development Team as soon as reasonably practicable
thereafter.

4.7 Final Acceptance Upon Completion of any Phase. Final acceptance of
construction of the Gaming Facility shall not occur until (i) evidence of
Completion has been received and approved by Tribal Council, (ii) a fully
executed indemnity or release from liens is received from the Project General
Contractor and all subcontractors, (iii) any other documentation reasonably
requested by the Tribal Council or Lakes is received from the Project General
Contractor and (iv) all approvals have been received from all Governmental
Authorities from which approvals are required by applicable law.

 

Jamul Gaming Development Contract    Page - 29 -



--------------------------------------------------------------------------------

4.8 Tribal Construction Monitor. The Tribal Council shall select an individual
of its choice knowledgeable in construction practices to act as Tribe’s
construction monitor. The construction monitor shall be allowed access to all
project contracts, including plans, designs, and construction cost information.
The construction monitor shall inspect and approve each phase of construction,
including change orders, before each phase may be initiated. The construction
monitor shall inspect and shall not unreasonably withhold approvals within 48
hours of notification. Failure to act on the matter submitted for approval
within such 48-hour period shall be deemed an approval of the matter so
submitted. The construction monitor shall be compensated at a commercially
reasonable rate, and the fees for such services shall be part of the Project
Costs.

4.9 Project Equipment Contracts. Lakes shall propose to the Development Team for
its recommendation one or more contractors to provide equipment or personal
property for use in connection with operations of the Gaming Facility, exclusive
of property to be provided pursuant to a Project Construction Contract (the
“Project Equipment Contractor”). The Development Team shall also have the right
to consider additional Project Equipment Contractors. As soon as reasonably
practical, the Development Team shall either recommend or reject each proposed
Project Equipment Contractor. In the case of a rejection, the process described
in this Section 4.9 shall be repeated until the Development Team has recommended
a Project Equipment Contractor. The Development Team shall provide such
recommendations to the Tribal Council for review and approval. Once the Project
Equipment Contractor has been approved by the Tribal Council, Lakes or its
designee, in consultation with the Development Team, shall negotiate and propose
to the Tribal Council for its approval one or more forms of agreements for
execution by the Tribe to engage the Project Equipment Contractor (the “Project
Equipment Contract”). After the Tribe has approved and entered into the Project
Equipment Contract(s), no change orders shall be made without the written
recommendation of Lakes or its designee and written approval by Tribe. Lakes or
its designee will assist in the selection, ordering, expediting, and
installation of furniture, fixtures and equipment required for the Gaming
Facility.

4.10 Project Contractor Costs. All costs incurred by or paid pursuant to the
Project Construction Contract(s) and Project Equipment Contract(s) in accordance
with the Project Budget shall be Project Costs.

4.11 Compensation Paid to Lakes for its Construction Oversight Services. As
compensation for its construction oversight services rendered under this
Agreement for certain services provided following the First Phase of the Project
(the “Construction Oversight Services Fee”), Lakes shall receive a Construction
Oversight Services Fee, as follows:

(a) Construction Oversight Services Fee for Subsequent Phase. In connection with
any construction or development of the Gaming Facility for any Subsequent Phase
of the Project, the fee shall be equal to four percent (4%) of the amount
expended by the Tribe, the Authority or any of their Affiliates on costs
included in the Project Construction Contract, excluding the Development Design
Services Fee and the Construction Oversight Fee for such phase.

(b) Payment of Construction Oversight Services Fee. The Construction Oversight
Services Fee shall be paid on the Finance Closing Date for the applicable phase
directly from the proceeds of the Development Financing Loan for the applicable
phase or on the date Self-Financed Funds are first applied to the applicable
phase, as the case may be.

(c) First Phase Exemption. Lakes shall not be entitled to any Construction
Oversight Services Fee in connection with the First Phase of the Project.

 

Jamul Gaming Development Contract    Page - 30 -



--------------------------------------------------------------------------------

ARTICLE 5

No Operations Management Services to be Rendered;

No Grant of Proprietary Interest to Lakes

5.1 No Management Contract or Grant of Proprietary Interest. The parties agree
that it is their intent that this Agreement, the Lakes Notes, any other
Transaction Document, and any related security documents and instruments
described herein (individually or collectively) do not and will not, singularly
or collectively, constitute a “Management Contract” within the meaning of IGRA
or grant a Proprietary Interest to Lakes in violation of IGRA. If agreed to by
the parties, this Agreement may be submitted to the NIGC for review and
determination that (a) it is not a Management Contract and therefore does not
require the approval of the NIGC in order to be valid, regardless of whether it
constitutes a “collateral agreement” as that term is defined in IGRA; and (b) it
does not violate IGRA’s “sole proprietary interest” requirements. If submitted,
each party shall use its best efforts to pursue such determination and timely
execute, deliver, and if necessary, record any and all additional instruments,
certifications, and other documents as may be required by the NIGC in order to
issue such determination; provided that such required instrument or other
document shall not materially change the respective rights, remedies or
obligations of the parties under this Agreement. If the NIGC finds that this
Agreement does constitute a Management Contract within the meaning of IGRA or
grants a Proprietary Interest to Lakes in violation of IGRA, then the parties
shall immediately take all necessary steps to amend or modify the Agreement in a
way that preserves the economic benefits of the transactions to the parties
without constituting a Management Contract within the meaning of IGRA or
granting a Proprietary Interest to Lakes in violation of IGRA.

5.2 Mechanics Liens. The Authority shall keep the Gaming Facility and Gaming
Facility Site free and clear of all mechanic’s and other liens resulting from
the construction of the Gaming Facility, which shall at all times remain the
property of the Tribe. If such lien is claimed or filed, it shall be the
responsibility of the Authority to discharge or bond over the lien within sixty
(60) days after receiving written notice of such claim. The Authority and the
Tribe shall indemnify and hold harmless Lakes for any pre-existing conditions on
the Gaming Facility Site and from any and all liability and defense expenses as
incurred alleged to arise from any other prior agreements entered into by the
Authority or the Tribe with any persons or entities in connection with
development of the Project.

5.3 Title to Gaming Facility. The Gaming Facility and all related improvements
and assets shall be the sole and exclusive property of the Tribe and/or the
Authority.

5.4 No Liens. Except upon agreement between the parties, there shall be no liens
or encumbrances relating to the Gaming Facility which are senior to those UCC
and other liens permitted in favor of Lakes to be granted pursuant to the
provisions of this Agreement or any related security documents and instruments
between Lakes, the Tribe and/or the Authority entered into on or after the date
the parties execute this Agreement. Additionally, during the term of this
Agreement, neither the Authority, the Tribe nor Lakes shall act in any way
whatsoever, either directly or indirectly, to cause or permit any other party to
lease or to become

 

Jamul Gaming Development Contract    Page - 31 -



--------------------------------------------------------------------------------

a lien holder of the Gaming Facility Site or the Gaming Facility, or any related
assets except as expressly permitted herein or upon agreement of the parties.
Notwithstanding the foregoing, the Authority and the Tribe may grant liens and
security interests which are subordinate to the liens of Lakes pertaining to the
Project, Gaming Operation and Gaming Facility provided that such liens are
subject to the prior written consent of Lakes. The parties agree that it is
their intent that nothing in this Agreement shall constitute an encumbrance of
tribal land, and, either party may, in its sole discretion, submit this
Agreement to the Bureau of Indian Affairs for review and determination that it
is not subject to 25 U.S.C. § 81.

ARTICLE 6

Representations and Warranties

6.1 Representations and Warranties of Lakes. Lakes represents and warrants to
the Authority that:

(a) Organization. Lakes is a limited liability company duly formed and validly
existing under the laws of the State of Minnesota.

(b) Authority. Lakes has the full legal right and authority to enter into this
Agreement, to perform its obligations under this Agreement, and to consummate
all other transactions contemplated by this Agreement.

(c) Binding Obligation. Each of this Agreement and the other Transaction
Documents to which Lakes is a party has been duly executed and delivered by
Lakes and constitutes a legal, valid and binding obligation of Lakes,
enforceable against Lakes in accordance with its terms, except as enforceability
may be limited by future bankruptcy, insolvency or similar proceedings,
limitations on rights of creditors generally and principles of equity, and
assuming such agreements are binding against the other parties hereto.

(d) No Litigation. There are no judgments entered, or actions, suits,
investigations or proceedings pending against Lakes, or any of its Affiliates,
assets or properties that could have a material adverse effect on its ability to
enter into or perform this Agreement.

(e) No Violation or Conflict. The execution, delivery and performance by Lakes
of this Agreement does not violate any Legal Requirement applicable to Lakes,
other than a violation that shall not materially adversely affect the Project,
or the rights of the Authority or the Tribe under this Agreement; provided that
Lakes makes no representation or warranty with respect to any matter involving
action by the Gaming Commission, the Authority, the Tribe, the NIGC or the BIA.

(f) No Consents. No consent from any Governmental Authority arising from any
Legal Requirements not heretofore obtained by Lakes is required for Lakes to
execute, deliver and perform its obligations hereunder; provided that Lakes
makes no representation or warranty with respect to any consent that may be
required by the Gaming Commission, the Authority, the Tribe, the NIGC or the
BIA.

(g) Full Disclosure. No representation or warranty of Lakes in this Agreement
contains any untrue statement or omits to state a material fact necessary to
make any such representation, warranty, report or statement, in light of the
circumstances in which they were made, not misleading.

 

Jamul Gaming Development Contract    Page - 32 -



--------------------------------------------------------------------------------

6.2 Representations and Warranties by the Authority and the Tribe. The Authority
and the Tribe represent and warrant to Lakes that:

(a) Organization. The Tribe is a federally recognized Indian Tribe duly
organized under the governing documents and laws of the Tribe and the United
States, and is eligible to conduct Gaming within the meaning of IGRA. The
Authority is a governmental component and instrumentality of the Tribe, duly
established pursuant to the laws of the Tribe.

(b) Authority and Power. The Authority and the Tribe have taken all action
required by tribal law without the necessity of further action to authorize the
execution, delivery and performance of this Agreement, the Lakes Notes and the
other Transaction Documents to which either is a party. The Authority and the
Tribe have all requisite power and authority to enter into this Agreement, the
Lakes Notes and such other Transaction Documents and to perform their
obligations under this Agreement, the Lakes Notes and such other Transaction
Documents or related security documents and instruments described herein, and to
consummate all other transactions contemplated by this Agreement, the Lakes
Notes and the other Transaction Documents.

(c) Binding Obligations. This Agreement (including but not limited to, the
waiver of sovereign immunity in Section 10.1(g)), the Lakes Notes and the other
Transaction Documents has been duly executed and delivered by the Authority and
the Tribe and is a legal, valid, binding and perfected obligation of the
Authority and the Tribe, enforceable against the Authority and the Tribe in
accordance with its terms, except as enforceability may be limited by future
bankruptcy, insolvency or similar proceedings, limitations on rights of
creditors generally and principles of equity, and assuming the foregoing
agreements are binding against the other parties thereto.

(d) Gaming Facility Site. The Gaming Facility Site for the Project constitutes
“Indian lands” upon which the Tribe may legally conduct Gaming under IGRA.

(e) Gaming Permitted. The Tribe is legally permitted to conduct Class II Gaming
and Class III Gaming at the Gaming Facility Site pursuant to Legal Requirements.

(f) Gaming Licenses. As of the Effective Date of this Agreement, all licenses,
permits, approvals or other authority required from the Gaming Commission to
permit the Authority, the Tribe and Lakes to enter into this Agreement and
perform their obligations under this Agreement have been granted, and during the
term of this Agreement will continue to be effective.

(g) No Material Negative Obligations. There are no outstanding obligations owing
by the Authority or the Tribe or affecting either the Gaming Facility Site or
the Gaming Facility, whether arising from contracts, instruments, orders,
judgments, decrees or otherwise, which may materially and adversely affect the
Project or Lakes’s obligations or rights under this Agreement, the Lakes Notes
or any other Transaction Document.

 

Jamul Gaming Development Contract    Page - 33 -



--------------------------------------------------------------------------------

(h) No Violation or Conflict. The execution, delivery and performance by the
Authority and Tribe of this Agreement, the Lakes Notes and the other Transaction
Documents does not violate any Legal Requirements; provided that the Authority
and Tribe make no representation or warranty with respect to any matter
involving action by the Department of Interior, NIGC or the BIA. The execution,
delivery and performance of this Agreement, the Lakes Notes and the Transaction
Documents to which they are parties by the Authority and the Tribe does not
conflict with or result in any breach of any provision of, or constitute a
default under, or result in the imposition of any lien or charge upon any asset
of the Authority or the Tribe or result in the acceleration of any obligation
under the terms of any agreement or document binding upon the Authority or the
Tribe, other than a conflict, breach, default or imposition as shall not
materially adversely affect the Project or the parties’ obligations or rights
under this Agreement, the Lakes Notes or any other Transaction Document.

(i) No Litigation. Except as disclosed on Exhibit G attached hereto, there are
no judgments entered, or actions, suits, investigations or proceedings pending,
or to the knowledge of the Authority and the Tribe, threatened, against the
Authority or the Tribe, or any of the assets or properties of the Authority or
the Tribe, that could have a material adverse effect on the Project, the Gaming
Facility or the ability of the Authority or Tribe to enter into or perform this
Agreement or Lakes’s obligations or rights under this Agreement, the Lakes Notes
and the other Transaction Documents.

(j) No Consents. No consent from any Governmental Authority arising from any
Legal Requirements not heretofore obtained by the Authority and Tribe is
required to execute, deliver and perform its obligations hereunder.

(k) Full Disclosure. No representation or warranty of the Authority and Tribe in
this Agreement and no written report or statement delivered to Lakes by or on
behalf of the Authority or the Tribe, contains any untrue statement or omits to
state a material fact necessary to make any such representation, warranty,
report or statement, in light of the circumstances in which they were made, not
misleading. The Authority and the Tribe have fully disclosed the existence and
terms of all material agreements and Legal Requirements, written or oral,
relating to the Project.

(l) Environmental. The Tribe’s activities on or affecting the Gaming Facility
Site have not violated any applicable laws, regulations, order or other
requirements of Governmental Authorities regulating or otherwise concerning
hazardous or toxic water or protection of the environment (“Environmental
Laws”). In addition, to the best of Tribe’s knowledge, neither the present
condition of the Gaming Facility Site nor the past or present activities on the
Gaming Facility Site by others violate the Environmental Laws.

ARTICLE 7

Covenants

7.1 Covenants of Lakes. Lakes covenants and agrees as follows:

(a) Additional Documents. Lakes shall execute any additional instruments as may
be reasonably required by the Authority or the Tribe to carry out the intent of
this Agreement or to perfect or give further assurances of any of the rights
granted or provided for under this Agreement.

 

Jamul Gaming Development Contract    Page - 34 -



--------------------------------------------------------------------------------

(b) Exclusivity. For a period commencing on the date of this Agreement and
ending on the earlier of the expiration or termination of this Agreement or the
date occurring eighty-three (83) months from and after the Opening Date, Lakes
shall not engage in any Indian Gaming development within a 50-mile radius of the
Gaming Facility. Failure of Lakes to comply with this covenant shall be a
Material Breach of this Agreement.

7.2 Covenants of the Authority and the Tribe. The Authority and the Tribe
covenant and agree as follows:

(a) Additional Documents. Each shall execute any additional instruments as may
be reasonably required by Lakes to carry out the intent of this Agreement or to
perfect or give further assurance of any of the rights granted or provided for
under this Agreement or any Lakes Note.

(b) Non-Impairment. The Tribe has not and will not enact or permit the enactment
of, nor permit or cause any of its governmental agencies to adopt, any law,
ordinance, resolution, rule, order or regulation impairing the rights or
obligations of the parties under this Agreement, any Lakes Note or any other
Transaction Document entered into by the Authority, or impairing the rights and
obligations of Lakes in furtherance of the design, development, construction,
equipping or financing of the Gaming Facility, including but not limited to this
Agreement and any contract or agreement entered into or contemplated by this
Agreement. Impairment shall include the passage of laws which obligate Lakes to
act in violation of applicable federal law. The Tribe and the Authority agree
that they will not deny Lakes, any Lakes Associated Individual or any other duly
authorized Lakes representative individual access to the Gaming Facility Site or
otherwise exclude them during the term of this Agreement (to the extent that
such specific Person’s presence on the Gaming Facility Site is necessary to
perform Lakes’s obligations under this Agreement), provided that nothing within
this Agreement shall prohibit the Authority, the Tribe or Gaming Commission from
validly exercising its sovereign governmental authority to protect the health,
safety, and welfare of the Tribe and its members in a manner that does not
impair or adversely affect the rights of Lakes under this Agreement or any other
Transaction Document. A list of current ordinances of the Tribe that may affect
the Project are listed in Exhibit H. The Tribe expressly acknowledges and
covenants that neither the Project, the Gaming Facility nor the transaction(s)
between the parties contemplated by this Agreement, any Lakes Note and the other
Transaction Documents are now, or at any time during the term of this Agreement
will be, subject to any Tribal Employment Rights Ordinance tax.

(c) Records. The Authority shall maintain or cause to be maintained full and
accurate accounts and records for the Project and its Gaming Facility according
to GAAP.

(d) No Liens; Additional Debt. Except as otherwise provided within or
contemplated by this Agreement, or upon the express written consent of Lakes,
(i) the Tribe shall not incur additional debt related to the Gaming Facility,
other than trade payables in the ordinary course of business, or cause or
voluntarily permit any security interest, lien or other encumbrance to be
created on the Gaming Facility, the Gaming Facility Site, the Collateral or any
proceeds of the

 

Jamul Gaming Development Contract    Page - 35 -



--------------------------------------------------------------------------------

Development Financing Loan and (ii) the Authority shall not incur additional
debt other than trade payables in the ordinary course of business, or cause or
voluntarily permit any security interest, lien or other encumbrance to be
created on the Gaming Facility, the Gaming Facility Site, the Collateral or any
proceeds of the Development Financing Loan.

(e) No Tax. The Tribe and the Authority shall not impose any tax, fee or
assessment on Lakes, any Contractor, the Gaming Facility, this Agreement, the
Lakes Notes other than reasonable pass-through taxes on Project patrons which
are consistent with Gaming resort industry practices. The Tribe and Authority
shall be specifically permitted to impose sales, use, excise, hotel occupancy
and other similar taxes and fees (excluding taxes, charges, assessments or fees
against real or personal property of the Gaming Operation or Gaming Facility or
on gaming revenues or earnings) of such types and percentages amounts as are
imposed by the State of California and by San Diego County.

(f) No Subsidiaries. The Tribe and the Authority will not create, acquire or own
any instrumentality, subdivision or subunits in connection with any Gaming
Operations of the Tribe or Authority, unless the actions and assets of such
instrumentalities, subdivisions or subunits are subject to and bound by the
terms of this Agreement.

(g) Contractor Payments. The Authority acknowledges and agrees to pay any
Contractor pursuant to the terms of the applicable agreement in a commercially
reasonable manner and time and pursuant to the terms of such agreements. The
Authority agrees to hold Lakes harmless (including defense expenses as incurred)
from any Contractor claims for payment associated with design, construction and
furnishing of the Project.

(h) Exclusive Relationship. During the term of this Agreement the Tribe and
Authority will have an exclusive relationship with Lakes regarding the
development of the Project or any other development on the Gaming Facility Site
contemplated by the Tribe or the Authority, or regarding the development of any
other Gaming Operations to be conducted by the Tribe on the lands of the Tribe.
The Tribe and the Authority shall not directly or indirectly, negotiate with,
contract with, or otherwise engage in any manner any other party apart from
Lakes (or one of its Affiliates) concerning any agreement or arrangement for
such other party to provide development, financing or gaming consulting services
to the Tribe or Authority absent the express written consent of Lakes. Failure
of the Tribe or Authority to comply with this covenant shall be a Material
Breach of this Agreement. However, immediately upon Lakes giving notice of its
intent to terminate this Agreement pursuant to Section 9.3 or Section 9.8 of
this Agreement, or upon the occurrence of an event under Section 2.10(b)(iv),
the Authority and the Tribe may make arrangements or enter agreements with
another person to render services that would otherwise be performed by Lakes
under this Agreement; provided, however, that in the event the Tribe or Lakes
locates a suitable replacement for Lakes as provided for in Section 2.10(b)(iv),
this Agreement must be terminated prior to the Tribe, Authority or Lakes (as
applicable) enters into any such new agreement. In the event Lakes provides
notice under Section 9.3 or Section 9.8, Lakes shall reasonably cooperate with
the Tribe and the Authority’s efforts to find a replacement and shall provide
such information as is reasonably necessary for the Tribe or the Authority to
obtain a new development consultant.

 

Jamul Gaming Development Contract    Page - 36 -



--------------------------------------------------------------------------------

(i) Notice of Changes in Tribal law. The Tribe shall not enact or permit the
enactment of, nor permit any of its tribal governmental agencies to adopt, any
changes or modifications to law, ordinance, resolution, rule or regulation which
may materially and adversely affect the licenses or permits to be granted to
Lakes and Lakes Associated Individuals (including any license or permit
application forms and requirements) and which licenses may be necessary to allow
Lakes or Lakes Associated Individuals to perform under this Agreement unless
(i) Lakes is first provided with thirty (30) days advance written notice of the
proposed rulemaking and an opportunity to comment on such proposed rules,
(ii) the proposed changes or modifications to law, ordinance, resolution, rule
or regulation are applied prospectively only after a thirty (30) day waiting
period following official adoption and written notice to Lakes of such official
adoption.

(j) Tribal Contract Impairment. The Tribe shall expressly respect and not
abridge the contract rights of Lakes hereunder pertaining to the choice of
governing laws, jurisdiction, dispute resolution forum and the sovereign
immunity waiver provisions.

(k) Right of Appeal Regarding Regulatory Action. During the term of this
Agreement (i) any tribal governmental agency with licensing or permitting
jurisdiction over Lakes or Lakes Associated Individuals pursuant to this
Agreement shall make applicable licensing/permitting regulations, including any
licensing/permitting application forms and instructions, available for review by
Lakes in a form reasonably accessible to Lakes and within a reasonable time
period following adoption, (ii) the Tribe and any tribal governmental agency
seeking to take any regulatory action on any license or permit granted to Lakes
or Lakes Associated Individuals shall act pursuant to validly adopted tribal law
or regulation; (iii) the Tribe shall act to ensure that Lakes and Lakes
Associated Individuals shall have the right to appeal any regulatory or
licensing/permitting action made by the Tribe or any tribal governmental agency
in connection with the performance of Lakes under this Agreement, in accordance
with tribal law. Authority and the Tribe agree that any violations of the
requirements and commitments described in this subsection shall be deemed a
Material Breach of this Agreement by Authority and the Tribe.

(l) Licensing Fees. Lakes shall be responsible for all licensing and permitting
fees assessed by Gaming Commission in accordance with the Gaming Ordinance and
applicable tribal law with regard to Lakes and Lakes Associated Individuals,
provided that in the event the Gaming Commission assesses initial licensing or
permitting fees or charges in excess of $15,000 for Lakes as any entity or $300
for any Lakes Associated Individual or an annual renewal licensing or permitting
fee or charge in excess of $7,500 for Lakes as an entity or $300 for any Lakes
Associated Individual, the Tribe shall immediately pay such excess costs.

(m) Arbitrary and Capricious Action. During the term of this Agreement that if
any action taken by Lakes, the Tribe or the Authority has been determined under
the dispute resolution procedures herein to have been arbitrary and capricious,
this finding shall give rise to an irrevocable and enforceable obligation of the
Authority and the Tribe to pay Lakes liquidated damages in the amount as further
set forth in Section 9.7.

(n) Tribal Secured Transactions Code. During the term of this Agreement the
Tribe shall maintain a tribal secured transactions law consistent with and
substantially similar in form and content as the Jamul Indian Village Secured
Transactions Code, adopted March 18, 2006 as Ordinance No. 2006-02.

 

Jamul Gaming Development Contract    Page - 37 -



--------------------------------------------------------------------------------

(p) Audit. The Tribe shall (i) cause an independent accounting firm experienced
in Gaming and licensed in California to perform an audit of the financial
operations and results of operations of the Gaming Facility on an annual basis,
(ii) promptly following completion of each such audit provide copies of audit
reports and related materials to Lakes, and (iii) permit Lakes, at its own cost
and expense, to undertake review or audit of such operations and results of
operations at any reasonable time and from time to time, and, in connection
therewith, cooperate with Lakes by providing and facilitating reasonable access
to relevant documentation and persons, including without limitation employees of
the accounting firm that performs the annual audit.

ARTICLE 8

Events of Default

8.1 Events of Default by Lakes. Subject to cure in accordance with the
provisions of Section 8.2, each of the following occurring prior to the date on
which the Project has been substantially completed shall constitute a “Lakes
Event of Default”:

(a) A Material Breach by Lakes exists.

(b) Lakes otherwise violates or defaults in the performance of any other
covenant or commitment under this Agreement, including without limitation the
covenants in Section 7.1, or under any other Transaction Document;

(c) Any failure of Lakes to make timely pay any other amount due under this
Agreement or any other related agreement, in any such case which failure is not
cured within 10 days after notice of such failure is delivered to Lakes;

(d) Except under circumstances in which a Tribal Event of Default has occurred
and is continuing under Section 8.3(g), any license, permit or approval required
to be received or maintained by Lakes to perform its obligations under this
Agreement is denied, suspended, or revoked by proper and reasonable action of
any Governmental Authority, and all rights to appeal or review the action have
been exhausted (including the right of appeal found at Section 10.1).

(e) Lakes shall fail to make payments (whether of fees, advances or loans)
required by this Agreement;

(f) Any representation or warranty made by Lakes herein proves untrue in any
material respect as of the date of the making thereof;

(g) Lakes has: (i) filed for relief under the United States Bankruptcy Code or
has suffered the filing of an involuntary petition under the Bankruptcy Code
that is not dismissed within sixty (60) days after filing; (ii) had a receiver
appointed to take possession of all or substantially all of the property of
Lakes; or (iii) suffered an assignment for the benefit of creditors.

 

Jamul Gaming Development Contract    Page - 38 -



--------------------------------------------------------------------------------

8.2 Cure by Lakes. Upon the occurrence of any event or circumstance described in
Section 8.1, the Authority shall provide written notice to Lakes thereof
requesting Lakes to cure the same. Lakes shall have sixty (60) days following
receipt of the notice to effect a cure; provided, however, that if the nature of
such event or circumstance (but specifically excluding breaches curable by the
payment of money) is such that it is not possible to cure the same within sixty
(60) days, such sixty-day period shall be extended for so long as Lakes shall be
using diligent efforts to effect a cure thereof, but no more than an additional
thirty (30) days. The discontinuance or correction of any such event or
circumstance shall constitute a cure thereof. If Lakes fails to cure any such
event or circumstance within the cure period, the Authority and the Tribe may:
(a) suspend all performance under this Agreement until the breach is cured but
in no event longer than ninety days; (b) terminate this Agreement under
Section 9.4; (c) exercise its rights under Section 9.8; or (d) pursue any other
remedy available at law or in equity, subject to the provisions of Section 10.1.

8.3 Events of Default by the Authority and the Tribe. Subject to the cure
provisions in Section 8.4, each of the following shall constitute a “Tribal
Event of Default”:

(a) any failure of the Tribe or the Authority to make timely payments of
principal or interest under any Lakes Note or failure to pay any other amount
due to Lakes under this Agreement or any other Transaction Document, in any such
case which failure is not cured within 10 days after notice of such failure is
delivered to the Authority or the Tribe;

(b) the Authority or the Tribe otherwise violates or defaults in the performance
of any other covenant or commitment under this Agreement, including without
limitation the covenants in Section 7.2, or under any other Transaction
Document;

(c) a Material Breach by the Authority or the Tribe occurs;

(d) an “Event of Default” by the Authority or the Tribe occurs under any other
Transaction Document (subject to notice and cure rights provided therein);

(e) the Tribe, the Authority or any other Affiliate of the Tribe (each a “Tribal
Entity”) violates or defaults in the performance of any other agreement now or
hereafter executed by it in favor of Lakes or an Affiliate of Lakes (subject to
notice and cure rights provided therein).

(f) The Authority or the Tribe defaults (i) in any payment with respect to any
other obligation for borrowed money (including without limitation the
Development Financing Loan) beyond any period of grace provided with respect
thereto, or (ii) in the performance of any other agreement, term or condition
contained in any agreement under which any such obligation is created if the
effect of such default is to cause, or permit the holder or holders of such
obligation (or a trustee or agent on behalf of such holder or holders) to cause,
such obligation to become due prior to its stated maturity;

(g) Lakes is unable to perform its obligations or enjoy its rights under this
Agreement due to (i) arbitrary and capricious actions taken by the Gaming
Commission, any other applicable Governmental Authority of the Tribe to
withhold, fail to renew, suspend, deny, delay, withdraw, revoke, qualify or
condition or otherwise substantially impair any license, permit or approval
required for Lakes or any Lakes Associated Individual to perform Lakes’s
obligations or enjoy Lakes’s rights under this Agreement, or (ii) Gaming
Commission actions referred to in Section 10.4(b);

 

Jamul Gaming Development Contract    Page - 39 -



--------------------------------------------------------------------------------

(h) There shall have been filed or commenced against any Tribal Entity an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect or an action shall have been commenced to appoint
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of a Tribal Entity or for any substantial part of the property of a
Tribal Entity or for the winding up or liquidation of the affairs of a Tribal
Entity and such action or proceeding shall not have been dismissed within sixty
(60) days;

(i) A Tribal Entity shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or shall
consent to the entry of an order for relief in an involuntary case under any
such law; or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of a Tribal Entity or of any substantial part of the property
of any Tribal Entity; or any Tribal Entity shall make any general assignment for
the benefit of creditors; or any Tribal Entity shall take any action in
furtherance of any of the foregoing; or

(j) The Authority or the Tribe enacts a tribal law, ordinance, resolution, rule
or regulation that prevents Lakes from receiving its fees or collecting
principal and interest on any loans made hereunder.

8.4 Cure by Tribe and Authority.

(a) Except with respect to Events of Default described in Sections 8.3(a), (f),
(h) or (i), upon the occurrence of any event or circumstance described in
Section 8.3, Lakes shall provide written notice to the Authority or the Tribe
thereof requesting the Authority and the Tribe to cure the same. The Tribe and
the Authority shall have sixty (60) days following receipt of the notice to
effect a cure; provided, however, that if the nature of such event or
circumstance (but specifically excluding breaches curable by the payment of
money) is such that it is not possible to cure the same within sixty (60) days,
such sixty-day period shall be extended for so long as the Tribe and the
Authority shall be using diligent efforts to effect a cure thereof, but no more
than an additional thirty (30) days. The discontinuance or correction of any
such event or circumstance shall constitute a cure thereof.

(b) If an Event of Default described in Sections 8.3(a), (f), (h) or (i) occurs,
or if the Authority or Tribe fail to cure any other event or circumstance within
the cure period applicable thereto in accordance with the provisions of
subsection (a) above, then Lakes may take any one or more of the following
actions: (i) suspend all performance of Lakes under this Agreement; (ii) declare
all principal and interest accrued on the Lakes Notes to be immediately due and
owing, (iii) terminate this Agreement under Section 9.3; or (iv) pursue any
other remedy available by agreement, at law or in equity, subject to the
provisions of Section 10.1.

 

Jamul Gaming Development Contract    Page - 40 -



--------------------------------------------------------------------------------

ARTICLE 9

Term of Agreement

9.1 Term.

(a) This Agreement shall become effective and binding upon the parties on the
Effective Date, and, subject to earlier termination as provided in this
Agreement, shall continue in effect until the expiration of an initial period of
eighty-three (83) months from and after the Effective Date, provided that:
(i) in the event that any Lakes Note has not be fully paid in accord with its
terms hereunder within the initial eighty-three (83) month period, the Tribe may
in its sole discretion exercise an option to renew the term of this Agreement
for one (1) sixty (60) month period, such option right to be exercised through
written notice to Lakes at any time before the expiration of the initial term of
this Agreement, (ii) all rights of any party to this Agreement to assert and
prosecute a Claim against the other shall survive the termination or expiration
of this Agreement, and (iii) all provisions of Section 9.1 and Section 10.1
shall survive the termination or expiration of this Agreement.

(b) If the Tribe does not exercise its right to extend the Agreement, the Tribe
shall make a balloon payment such that each of the Lakes Notes is paid in full
prior to the expiration of the term. If, on the other hand, the Tribe extends
the Agreement for an additional sixty (60) month period in accordance with the
provisions of the foregoing subsection (a), the Tribe and the Authority shall
either (i) continue to repay any outstanding amounts due under the applicable
Lakes Notes in accordance with the provisions of Sections 2.4, 2.5 or 2.6 of
this Agreement, as applicable, until such obligations have been fully paid, or
(ii) pay accrued interest on the Lakes Notes on a monthly basis (commencing on
the date thirty (30) days from and after such extension date) and the unpaid
principal of the Lakes Notes in sixty (60) consecutive equal monthly
installments (the sum of which shall equal the unpaid principal amount as of
such extension date), such principal payments to be made together with the
monthly interest payments, whichever of clauses (i) or (ii) results in the
earlier payment in full of the Lakes Notes.

9.2 Mutual Termination. This Agreement may be terminated at any time by the
mutual written consent of the parties.

9.3 Termination by Lakes. This Agreement may be terminated within five (5) days
after written notice by Lakes to the Authority and the Tribe if (a) a Tribal
Event of Default has occurred (it being understood that such termination will
not affect Lakes’s right to accelerate the Lakes Notes or any other amounts
owing to Lakes or any Affiliate of Lakes from the Tribe or the Authority under
this Agreement, the Lakes Notes and the other Transaction Documents); or (b) at
any time and for any reason, at Lakes’s sole discretion, provided that if Lakes
terminates this Agreement under this Section 9.3(b) prior to the Opening Date,
Lakes shall continue to fund the Tribal Support Loan for a period of one hundred
twenty (120) days from and after the date of termination and shall continue to
fund payment of the reasonable, necessary and customary consultant and
professional fees pursuant to such consultant and professional’s billing
guidelines or engagement agreement for an additional thirty (30) days from and
after the date of termination. Upon termination pursuant to the foregoing clause
(b), the Lakes Notes shall be paid in accordance with the provisions of
Section 9.7(b) of this Agreement, provided that any

 

Jamul Gaming Development Contract    Page - 41 -



--------------------------------------------------------------------------------

amounts funded following such termination shall be added to the outstanding
principal of the Tribal Support Loan and the amount of remaining monthly
installments of principal payments adjusted from time to time so as to repay the
principal balance of the Tribal Support Loan in full through the sum of all
remaining such principal installment payments.

9.4 Termination by the Authority. This Agreement may be terminated upon notice
by the Authority to Lakes if a Lakes Event of Default has occurred (it being
understood that such termination will not affect the obligation of the Tribe and
the Authority to pay, in accordance with the provisions of Section 9.7(b) of
this Agreement, the Lakes Notes and any other amounts owing to Lakes or any
Affiliate of Lakes from the Tribe or the Authority under this Agreement, the
Lakes Notes and the other Transaction Documents).

9.5 Involuntary Termination Due to Changes in Legal Requirements. It is the
understanding and intention of the Tribe and Lakes that the establishment and
operation of Gaming Facility conform to and comply with all Legal Requirements.
Unless otherwise stated, the obligations of the Tribe and Lakes hereto shall
automatically cease and this Agreement shall be of no further force and effect
if during the term of the Agreement one or more of the following occurs and
Gaming does not commence or ceases at the Gaming Facility (an “Event of
Involuntary Termination”):

(a) The Compact is determined by any court of competent jurisdiction to be
invalid and such determination becomes final and non-appealable.

(b) The Tribe is determined by any court of competent jurisdiction to be no
longer an Indian tribe eligible to conduct Gaming within the meaning of IGRA.

(c) This Agreement is determined by a Governmental Authority (excluding the
Tribe, the Authority and any governmental court, agency, department, commission,
board, bureau or instrumentality of the Tribe or the Authority) to be invalid.

(d) An unqualified legal opinion is rendered by competent legal counsel stating
that a material change in federal law has occurred after the Effective Date
(through an Act of Congress or issuance of an opinion from the United States
Supreme Count) that directly and materially impairs the ability of the Tribe to
engage in Class II Gaming or Class III Gaming on Indian Lands.

Notwithstanding the foregoing, if an Event of Involuntary Termination is
asserted pursuant to Section 9.5(d) above, this Agreement shall not
automatically terminate but instead the obligations of the Tribe and Lakes shall
automatically be suspended and the party claiming the existence of an Event of
Involuntary Termination pursuant to Section 9.5(d) shall promptly seek in a
court of competent jurisdiction: (a) provisional or ancillary remedies,
including preliminary injunction relief pending the outcome of an arbitration
proceeding under Section 10.1 hereof or (b) permanent injunctive relief to
enforce an arbitration award. If injunctive relief is not obtained, this
Agreement shall continue in full force and effect and the party asserting an
Event of Involuntary Termination pursuant to Section 9.5(d) shall pay the other
party’s reasonable costs and damages.

 

Jamul Gaming Development Contract    Page - 42 -



--------------------------------------------------------------------------------

In the Event of an Involuntary Termination pursuant to this Section 9.5, the
Lakes Notes, if not repaid, shall be repaid in accordance with the provisions of
Section 9.7(b).

9.6 Actions in Addition to Termination. The parties agree that termination of
this Agreement may not be a sufficient or appropriate remedy for a Lakes Event
of Default or a Tribal Event of Default, and that pursuant to the terms of this
Agreement, each party shall have the right to pursue such remedies (in addition
to termination) at law or in equity as are available to compensate it for such
breach, including actions to require payment of monies owed subsequent to any
termination. Each party agrees that there may be irreparable harm to the other
party and that damages may be difficult to determine in the event of a Lakes
Event of Default or a Tribal Event of Default, and that an injunction or other
equitable relief may be appropriate.

9.7 Annual Termination Right.

(a) After the Initial Period, this Agreement may be terminated by either party,
upon written notice to the other party, on an annual basis if such party has a
good faith dispute relating to the annual Pre-Development Plan or
Pre-Development Budget. Such termination right must be exercised within thirty
(30) days prior to the end of the Tribe’s fiscal year or within thirty (30) days
after the sixty (60) day period referenced in Section 2.10(b)(iv).

(b) If Lakes exercises its right to terminate pursuant to this Section 9.7,
then, notwithstanding anything in this Agreement to the contrary, (i) if the
Opening Date has not yet occurred, all accrued and unpaid interest on the Lakes
Notes as of the termination date shall be capitalized as of such date, such
capitalized amount shall continue to accrue interest as provided herein, and the
Tribe and the Authority shall be required to pay accrued interest on the Lakes
Notes on a monthly basis (commencing on the date thirty (30) days from and after
such termination date) and the unpaid principal of the Lakes Notes shall be
payable in one hundred twenty (120) consecutive equal monthly installments (the
sum of which shall equal the unpaid principal amount as of such termination
date), such principal payments to be made together with the monthly interest
payments, (ii) if the Opening Date has occurred but no Second Phase Opening Date
has occurred, the Tribe and the Authority shall continue to pay the Development
Loan Note in accordance with the provisions of this Agreement, and the Existing
Loan Note and the Tribal Support Note will be payable in accordance with clause
(i) above, and (iii) if a Second Phase Opening Date has occurred, the Tribe and
the Authority shall continue to pay the Lakes Notes in accordance with the
provisions of this Agreement.

(c) If the Tribe or the Authority exercises its right to terminate pursuant to
this Section 9.7, the Tribe shall pay the principal of and interest accrued on
the Lakes Notes, together with any other amounts owing to Lakes or any Affiliate
of Lakes from the Tribe or the Authority under this Agreement, the Lakes Notes
and the other Transaction Documents, in full within thirty (30) business days
after it exercises such termination right.

 

Jamul Gaming Development Contract    Page - 43 -



--------------------------------------------------------------------------------

9.8 Buy-Out Option. In the event that (i) Lakes exercises its termination right
pursuant to Section 9.7 or Section 9.3(b); (ii) Lakes fails to fund the
Development Loan (after expiration of the notice and cure period), (iii) Lakes
commits a material breach of this Agreement (after expiration of any notice and
cure period) or (iv) if the Tribe terminates the Agreement under Section 9.7
herein, the Tribe may exercise a buy-out right by paying Lakes the then current
face value of the Lakes Notes (“Buy-Out Amount”). After payment of the Buy-Out
Amount, the parties shall execute a mutual full release of all contractual
claims and actions against the other party. In the event the Tribe exercises its
buy-out right prior to the Opening Date of any Subsequent Phase, Lakes shall not
be entitled to any Development Fees on that subsequent phase.

ARTICLE 10

DISPUTE RESOLUTION

10.1 Dispute Resolution. Except as otherwise permitted by Section 9.5 and
Section 10.1 below, the parties agree that all Claims shall be governed by the
following dispute resolution procedures:

(a) The parties shall use their best efforts to settle all Claims. To this
effect, they shall meet and confer in person within ten (10) calendar days of a
Claim being asserted and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to the parties. If they do not reach such solution within
a period of twenty (20) calendar days after their first meet and confer session,
then, upon notice by a party to the other parties, all Claims shall be settled
by arbitration administered by the American Arbitration Association and
conducted in accordance with its Commercial Arbitration Rules in effect at the
time of submission; except that: (a) the question whether or not a Claim is
arbitrable shall be a matter for binding arbitration by the arbitrators, such
question shall not be determined by any court and, in determining any such
question, all doubts shall be resolved in favor of arbitrability; (b) discovery
shall be permitted in accordance with the Federal Rules of Civil Procedure,
subject to supervision as to scope and appropriateness by the arbitrators; and
(c) any issue as to the validity of any waiver of sovereign immunity by the
Tribe or Authority shall be subject to arbitration. Unless the parties otherwise
agree to in writing, arbitration proceedings shall be held in San Diego,
California.

(b) The arbitration proceedings shall be conducted before a single neutral
arbitrator, whom shall be a currently licensed attorney, actively engaged in the
practice of law for at least ten (10) years, and who shall have five (5) years
of experience in federal Indian law, and in the Gaming industry. In the event
that the parties are unable to agree mutually to a neutral arbitrator with ten
(10) days of the notice of filing for arbitration, the parties or their
attorneys may request the American Arbitration Association to appoint the
neutral arbitrator. Prior to the commencement of hearings, the arbitrator
appointed shall provide an oath or undertaking of impartiality. The Authority
and the Tribe further agree that any arbitration proceeding held in connection
with any dispute with respect to this Agreement, the Lakes Notes or any other
Transaction Document may be consolidated with any other arbitration proceeding
between Lakes or any Affiliate of Lakes, on one hand, and the Authority or the
Tribe or any Affiliate of the Authority or the Tribe, on the other hand.

 

Jamul Gaming Development Contract    Page - 44 -



--------------------------------------------------------------------------------

(c) The arbitration award shall be in writing signed by the arbitrator, and
shall state the basis for the award. The arbitration award shall be set forth in
reasonable detail as to its findings of fact and law, and basis of determination
of award form and amount. Except to the extent such enforcement will be
inconsistent with a specific provision of this Agreement, arbitration awards
made pursuant to this Article 10 shall be enforceable in federal court under
Title 9 of the United States Code and any applicable tribal, federal or state
law governing the enforcement of arbitration awards. In addition to any basis
for appeal of an arbitration award on the basis that the arbitrators incorrectly
decided a question of law in making the award, or the award was made in an
arbitrary or capricious manner or in manifest disregard of the factual evidence.

(d) Each party hereto, without having to exhaust any tribal remedies first,
shall have the right to seek and obtain a court order from a court having
jurisdiction over the parties requiring that the circumstances specified in the
order be maintained pending completion of the arbitration proceedings, to the
extent permitted by applicable law.

(e) Judgment on any arbitration award may only be entered in a court having
jurisdiction in the manner provided in

Section 10.1(g).

(f) The arbitrator shall only have the power to award actual damages and shall
not have the power to award punitive, exemplary or consequential damages, or any
damages excluded by or in excess of any damage limitations expressed in this
Agreement.

(g) The Tribe and the Authority hereby expressly and irrevocably waive, and also
waive their right to assert, sovereign immunity and any and all defenses based
thereon with respect to any Claims asserted by Lakes; and the Authority and the
Tribe hereby consent to: (i) binding arbitration conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time of submission; (ii) the compelling and enforcement of
arbitration provided that any such award shall be limited to actual damages and
shall specifically exclude punitive, consequential, incidental, expectancy and
all other special damages; and provided further that the arbitrator and/or court
shall have no authority or jurisdiction to order execution against any assets or
revenues of Tribe except undistributed future Net Revenues of the Gaming
Facility and the Project’s furnishings and equipment; provided, however that in
no instance shall enforcement of any kind whatsoever be allowed against any
assets of the Tribe other than the limited assets of the Tribe specified in this
Section 10.1(g); and (iii) judicial proceedings in or before the United States
District Court in which the Project is located, the United States Court of
Appeals having jurisdiction over the applicable District Court, and the United
States Supreme Court, for the purpose of compelling arbitration or enforcing any
arbitration award arising out of this Agreement or any Lakes Note. If the United
States District Court determines it is without jurisdiction, the Authority and
the Tribe consent to be sued in San Diego County Superior Court and any
California state courts to which an appeal therefrom may be available, but
solely to compel, enforce, modify or vacate any arbitration award.

(h) To the extent lawful in connection with any such Claims, the Authority and
the Tribe expressly waive the application of the doctrines of exhaustion of
tribal remedies, abstention or comity that might otherwise require that Claims
be heard first in tribal court or other tribal forums of the Tribe.

 

Jamul Gaming Development Contract    Page - 45 -



--------------------------------------------------------------------------------

(i) The waivers by the Authority and the Tribe set forth herein only extend to
claims or proceedings brought by Lakes and any award of damages against the
Authority or the Tribe shall be payable solely out of the Collateral.

(j) Nothing contained in this Agreement is intended to restrict the authority of
the Tribe or the Gaming Commission to take any Governmental Action; provided,
however, that any arbitration award may include damages as a remedy in favor of
Lakes as provided in this Agreement in connection with any such Governmental
Action.

10.2 Payment Default. In the event that there is a payment default by the
Authority and the Tribe under any Lakes Note, Lakes shall have the right to
proceed immediately to enforce the terms thereof through judicial proceedings
without first having to submit to the arbitration proceedings described in
Section 10.1 above. The Authority and the Tribe each hereby expressly and
irrevocably waives, and also waives its right to assert, sovereign immunity and
any and all defenses based thereon with respect to any claims of any Lakes Note
payment default; and the Authority and the Tribe each hereby consent to judicial
proceedings in or before the United States District Court in which the Project
is located, the United States Court of Appeals having jurisdiction over the
applicable District Court, and the United States Supreme Court, for the purpose
of enforcing the terms of any Lakes Note and compelling payment due thereunder.
If the United States District Court determines it is without jurisdiction, the
Authority and the Tribe consent to be sued in San Diego County Superior Court
and any California state courts to which an appeal therefrom may be available,
but solely for the same purpose.

10.3 Governing Law. This Agreement, the Lakes Notes and each other Transaction
Document shall be deemed entered into in San Diego, California and are to be
governed by the laws of the State of Minnesota, without regard to its conflict
of laws provisions and applicable federal law. Use of the laws of State of
Minnesota for the foregoing limited purpose of interpretation and construction
is not intended to and shall not otherwise incorporate substantive laws and
regulations of the State of Minnesota or any other State, including usury laws
or any present or future state law provisions, that would restrict the rate of
interest upon any loan, advance or other financial accommodation contemplated by
this Agreement, the Lakes Notes or any other Transaction Document.

10.4 Actions of the Gaming Commission.

(a) Lakes agrees that Actions or decisions of the Gaming Commission that relate
to Lakes or Lakes Associated Individuals, including but not limited to the
actions of the Gaming Commission to withhold, fail to renew, suspend, deny,
delay, withdraw, revoke, qualify or condition a license that has been issued to
Lakes or any Affiliates or Lakes Associated Individuals who are subject to
licensing (any such licensing decision or action a “Lakes Licensing Decision”)
must be reviewed pursuant to the review process set forth in the Gaming
Ordinance and final decisions thereunder are not subject to modification or
reversal by the arbitrator or arbitrators except pursuant to the arbitration
procedures set forth in this Article. Notwithstanding the foregoing restriction
on modification or reversal of such decisions,

 

Jamul Gaming Development Contract    Page - 46 -



--------------------------------------------------------------------------------

following any final ruling by any review or appellate body of the Tribe with
authority to rule on or review such Gaming Commission actions or decisions, if a
dispute arises from (i) a Lakes Licensing Decision, (ii) a decision or action of
the Gaming Commission that materially affects Lakes’s ability to act in
accordance with the terms of this Agreement, or (iii) a decision or action of
the Gaming Commission that impairs Lakes’s ability to receive its fees or
collect principal and interest payments on any loans made hereunder, then Lakes
or the Authority is permitted to submit any such disputes to arbitration in
accordance with this Article 9 and any such final decision of the Gaming
Commission relating to Lakes, or any failure to act in a timely manner by any
body of the Tribe with power to review Gaming Commission decisions, is subject
to an award of damages.

(b) In reviewing Gaming Commission actions and decisions pursuant to this
Section 10.4, the arbitrator or arbitrators may not reverse or modify a decision
of the Gaming Commission, but may make an award of damages to Lakes, but only in
the event that

(i) The Gaming Commission action or decision is in excess of its jurisdiction or
authority; or

(ii) the Gaming Commission or any appellate body of the Tribe with the authority
to rule on or review such Gaming Commission actions or decisions did not conduct
a fair hearing or trial on the issue; or

(iii) The Gaming Commission action or decision constitutes an abuse of
discretion.

(c) Abuse of discretion is established if:

(i) The Gaming Commission has not proceeded in the manner required by the Gaming
Ordinance, the Compact, this Agreement or any other Legal Requirements; or

(ii) The Gaming Commission decision or action is not supported by substantial
evidence on the record as a whole; or

(iii) The Gaming Commission decision or action is made or motivated in any part
by facts or circumstances that are not substantially related to the relevant
criteria or requirements set forth in the Gaming Ordinance or the Compact.

(d) If Lakes claims that the Gaming Commission decision or action is arbitrary
and capricious or is an action referred to in Section 10.4(b), and if the Gaming
Commission decision or action (i) is a Lakes Licensing Decision, (ii) materially
affects Lakes’s ability to act in accordance with the terms of this Agreement,
or (iii) impairs Lakes’s ability to receive its fees or collect principal and
interest on any loans made hereunder, the arbitrator or arbitrators shall
conduct a hearing on the evidence and may award liquidated damages pursuant to
Section 9.7 with respect to any actions that are found to be arbitrary,
capricious, an abuse of discretion or otherwise not in accordance with law.

 

Jamul Gaming Development Contract    Page - 47 -



--------------------------------------------------------------------------------

ARTICLE 11

Miscellaneous

11.1 Assignment. The Tribe has hired Lakes to provide assistance on Project
development matters based on its expertise in the field. As such, the rights and
obligations under this Agreement shall not be assigned or subcontracted by any
party without the prior written consent of the other parties; provided, however,
(i) Lakes may work with or delegate tasks under or relating to this Agreement to
a designee approved by the Tribe, and (ii) Lakes may assign this Agreement to a
wholly owned subsidiary without the consent of the Authority or the Tribe;
provided further that Lakes shall remain obligated for the performance of the
Lakes subsidiary hereunder and that the Lakes subsidiary shall provide the same
level of service as Lakes. Other than as expressly provided in this
Section 11.1, any attempted assignment or subcontracting without prior written
consent shall be void. Subject to the preceding requirements, this Agreement is
binding upon and inures to the benefit of the parties and their respective
successors and assigns. No assignment authorized hereunder shall be effective
until all necessary approvals by Governmental Authorities, if any, have been
obtained.

11.2 Notices. Any notice, consent or any other communication permitted or
required by this Agreement: (a) must be in writing; (b) shall be effective five
(5) days after the date sent via United States mail or upon the date of actual
delivery, whichever occurs first; (c) must be delivered by personal service, via
fax with reasonable evidence of transmission, express delivery or by certified
or registered mail, postage prepaid, return receipt requested; and (d) until
written notice of a new address or addresses is given, must be addressed as
follows:

 

If to the Tribe:

   Jamul Indian Village    P.O. Box 612    14191 Hwy 94 #16    Jamul, CA 91935
   Attn: Chairman    Fax: 619-669-4817

With a copy to (which copy shall not constitute notice to a Party):

   Stephen M. Hart    Lewis & Roca LLP    40 North Central Avenue    Phoenix, AZ
85004-4429    Telephone: (602) 262-5787    Facsimile: (602) 734-4009

If to the Authority:

   Jamul Gaming Authority    P.O. Box 612    14191 Hwy 94 #16    Jamul, CA 91935
   Attn: Chairman    Fax: 619-669-4817

 

Jamul Gaming Development Contract    Page - 48 -



--------------------------------------------------------------------------------

With a copy to (which copy shall not constitute notice to a Party):

 

   Stephen M. Hart    Lewis & Roca LLP    40 North Central Avenue    Phoenix, AZ
85004-4429    Telephone: (602) 262-5787    Facsimile: (602) 734-4009

If to Lakes:

   Lakes Jamul Development, LLC    130 Cheshire Lane    Minnetonka, MN 55305   
Attn: Timothy J. Cope    Fax: (952) 449-7064

With a copy to (which copy shall not constitute notice to a Party):

 

  

Damon E. Schramm, Esq.

Vice President—General Counsel

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, Minnesota 55305

Telephone: (952) 449-7069

Fax: (952) 449-7068

 

and

  

Kevin C. Quigley, Esq.

Hamilton Quigley & Twait PLC

W1450 First National Bank Building

332 Minnesota Street

St. Paul, Minnesota 55101-1314

Telephone: (651) 602-6262

Fax: (651) 602-9976

  

Daniel R. Tenenbaum, Esq.

Gray Plant Mooty

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402-3796

Telephone: (612) 632-3050

Fax: (612) 632-4050

Copies of any notices shall be given to the Gaming Commission at its last known
address.

11.3 Amendments. This Agreement shall not be supplemented, amended or modified
by any course of dealing, course of performance or uses of trade may be amended
only by written instrument duly executed by all of the parties and with any and
all necessary regulatory approvals, if any, required by Legal Requirements. The
parties expressly agree to amend or renew this Agreement by mutual consent as
may be required to realize its purposes.

 

Jamul Gaming Development Contract    Page - 49 -



--------------------------------------------------------------------------------

11.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

11.5 Force Majeure. No party shall be in default in the performance due under
this Agreement if that failure of performance (except for the payment of monies
due hereunder) is due to causes beyond its reasonable control, including but not
limited to acts of God, war, terrorism, fires, floods, or accidents causing
material damage to or destruction of the Gaming Facility.

11.6 Preparation of Agreement. This Agreement has been carefully prepared and
reviewed by counsel for each party hereto and may not be construed more strongly
for or against any party.

11.7 Entire Agreement. This Agreement, including all exhibits, and together with
the other Transaction Documents, represents the entire agreement between the
parties and supersedes all provisions of any prior agreements between the
parties relating to the development, financing, construction and equipping of
the Project and its Gaming Facility, and any other matter addressed in this
Agreement. This Agreement shall not be supplemented, amended or modified by any
course of dealing, course of performance or uses of trade and may only be
amended or modified by a written instrument duly executed by officers of the
parties. The parties expressly agree by mutual consent to amend or renew this
Agreement as may be required to realize its purposes. The Authority, the Tribe
and Lakes specifically acknowledge that this Agreement shall supersede and
replace in all respects the Existing Development Agreement.

11.8 Indemnification by Lakes. Lakes shall immediately indemnify the Authority,
the Tribe and its agents, enrolled members, officers, employees, consultants,
attorneys (each an “Tribe Indemnitee”) from and against any and all damages,
claims, losses or expenses of whatever kind or nature, including attorneys’ fees
and expenses as and when incurred in defending those claims, losses or expenses,
to the extent they result from the gross negligence or willful misconduct of
Lakes with respect to (a) the Project or (b) non-performance of any of Lakes’s
obligations under this Agreement.

11.9 Indemnification by the Authority and the Tribe. The Authority and the
Tribe, jointly and severally, shall immediately indemnify Lakes and its agents,
officers, employees, consultants, attorneys (each a “Lakes Indemnitee”) from and
against any and all damages, claims, losses or expenses of whatever kind or
nature, including attorneys’ fees and expenses as and when incurred in defending
those claims, losses or expenses, to the extent they result from the gross
negligence or willful misconduct of the Authority or the Tribe with respect to
(a) the Project or (b) the performance or non-performance of the obligations of
the Authority or the Tribe under this Agreement.

11.10 Indemnity for Third Party Claims. Upon the occurrence of any claim by a
third party in connection with this Agreement against either the Authority or
the Tribe, on one hand, or Lakes, on the other hand, the parties shall enter
into a mutually acceptable agreement providing for the procedures by which any
such claims shall be prosecuted and related costs and

 

Jamul Gaming Development Contract    Page - 50 -



--------------------------------------------------------------------------------

expenses shall be reimbursed. If the third-party claim arises from the conduct
of Lakes, Lakes shall have the sole right to control the defense and settlement
of such claim and shall pay its own attorneys’ fees; provided that, with respect
to such claim, the Authority and the Tribe shall have the right to participate
in the settlement and defense of such claim, and Lakes shall be responsible for
their attorneys’ fees incurred in connection therewith. If the third-party claim
arises from the conduct of the Authority or the Tribe, the Authority and the
Tribe shall have the sole right to control the defense and settlement of such
claim and shall pay their own attorneys’ fees; provided that, with respect to
such claim, Lakes shall have the right to participate in the settlement and
defense of such claim, and the Authority and the Tribe, jointly and severally,
shall be responsible for its attorneys’ fees incurred in connection therewith.

11.11 Prior Agreements; Insurance. The Authority and the Tribe, jointly and
severally, further agree to indemnify and hold Lakes harmless from any and all
liabilities, claims, losses and expenses (including attorneys’ fees as incurred
and other litigation-related expenses) arising from any prior agreements entered
into by the Authority or the Tribe with any Persons or entities in connection
with development, construction and/or operation of the Gaming Facility. Lakes
shall be listed as an additional insured on all insurance policies with respect
to any Project.

11.12 Compliance with Legal Requirements. All parties shall at all times comply
with all Legal Requirements applicable to their performance under this
Agreement.

11.13 Further Assurances. The parties agree to do all acts and to deliver all
necessary documents as from time to time are reasonably required to carry out
the terms and provisions of this Agreement, including the filing of UCC
Financing Statements and related security instruments described herein. Without
limiting the generality of the foregoing, each of the Tribe and the Authority
authorizes Lakes to file UCC Financing Statements to perfect the security
interests granted by or in accordance with the provisions of this Agreement.

11.14 Cooperation; Approvals. Each of the parties agrees to cooperate in good
faith with the other to timely implement the purposes of this Agreement. Any
consents or approvals required to be given in connection with this Agreement
shall not be unreasonably withheld or delayed by the parties.

11.15 Confidentiality. Except as required by Legal Requirements, including but
not limited to, reporting requirements imposed on publicly traded companies,
each of the parties agrees that all non-public information exchanged between the
parties with respect to the Project shall be kept confidential by each party and
only disclosed to that party’s legal counsel, financial advisors or as
reasonably required to be disclosed in connection with the Project. This
confidentiality obligation shall survive the termination of this Agreement for a
period of three (3) years.

11.16 Other Generally Applicable Provisions.

(a) The Authority and the Tribe represent and warrant to Lakes that, in
connection with the obligations evidenced by the Lakes Notes and in connection
with other activities, the Authority, the Tribe and their respective officers,
directors or controlling persons have had a preexisting, personal or business
relationship with Lakes and its Affiliates and, in any event, the Authority and
the Tribe has the capacity to protect its own interests in connection with the
Existing Loan and the Development Loan and other transactions contemplated by
this Agreement and the other Transaction Documents.

 

Jamul Gaming Development Contract    Page - 51 -



--------------------------------------------------------------------------------

(b) Anything herein to the contrary notwithstanding, if during any period for
which interest is computed hereunder, the applicable interest rate, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein, would exceed the maximum rate of
interest that may be charged, contracted for, reserved, received, or collected
by Lakes in connection with this Agreement or any other Transaction Document
under applicable law (“Maximum Rate”), the Authority shall not be obligated to
pay, and Lakes shall not be entitled to charge, collect, receive, reserve or
take, interest in excess of the Maximum Rate, and during any such period the
interest payable hereunder shall be limited to the Maximum Rate.

(c) In the event that the Lakes Notes have been paid in full, Lakes shall,
within thirty days thereafter, execute and deliver to the Tribe a full release
for, from and against any and all damages, claims, causes of action, losses or
expenses of whatever kind or nature arising from the Lakes Notes.

11.17 Relationship. Lakes, the Authority and the Tribe shall not be construed as
joint venturers or partners of each other by reason of this Agreement and
neither shall have the power to bind or obligate the other except as set forth
in this Agreement. Lakes is retained under this Agreement as an independent
contractor, and not an employee of the Authority or the Tribe, and shall be
responsible for Lakes’s own services.

11.18 Waivers. No failure or delay by Lakes, the Authority or the Tribe to
insist upon the strict performance of any covenant, agreement, term or condition
of this Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term, or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other breach.

11.19 Captions. The captions of each article, section and subsection contained
in this Agreement are for ease of reference only and shall not affect the
interpretation of this Agreement.

11.20 Third Party Beneficiary. This Agreement is exclusively for the benefit of
the parties hereto and it may not be enforced by any party other than the
parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the Parties hereto.

11.21 Survival of Covenants. Any covenant, term or provision of this Agreement
that, in order to be effective, must survive the termination of this Agreement,
shall survive any such termination.

 

Jamul Gaming Development Contract    Page - 52 -



--------------------------------------------------------------------------------

11.22 Estoppel Certificate. Lakes, the Authority and the Tribe agree to furnish
to the other party or to a third party (e.g., a prospective Lender) from time to
time upon request, an estoppel certificate in such reasonable form as the
requesting party may request stating whether there have been any defaults under
this Agreement known to the party furnishing the estoppel certificate.

11.23 Periods of Time. Whenever any determination is to be made or action is to
be taken on a date specified in this Agreement, if such date shall fall on a
Saturday, Sunday or legal holiday in the State of California, then in such event
said date shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

11.24 Government Savings Clause. Each of the parties agrees to execute, deliver
and, if necessary, record any and all additional instruments, certifications,
amendments, modifications and other documents as may be required by the BIA, the
office of the Interior Solicitor, the NIGC, or any applicable statute, rule or
regulation in order to effectuate, complete, perfect, continue or preserve the
respective rights, obligations, liens and interests of the Parties hereto to the
fullest extent permitted by law; provided, that any such additional instrument,
certification, amendment, modification or other document shall not materially
change the respective rights, remedies or obligations of the Authority, the
Tribe or Lakes under this Agreement or any other agreement or document related
hereto.

11.25 Severability. If any provision, or any portion of any provision, of this
Agreement is found to be invalid or unenforceable, such unenforceable provision,
or unenforceable portion of such provision, shall be deemed severed from the
remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. If any provision, or any
portion of any provision, of this Agreement is deemed invalid due to its scope
or breadth, such provision shall be deemed valid to the extent of the scope or
breadth permitted by law. If, however, any material part of a party’s rights
under this Agreement have been declared invalid or unenforceable, that party
shall have the option to terminate this Agreement upon 30 days’ written notice
to the other party, without liability on the part of the terminating party, but
Lakes shall retain the right to repayment of unpaid principal and interest on
all amounts advanced by it to the Tribe and the Authority, in addition to other
amounts that it may be entitled to hereunder whether pursuant to this Agreement
or otherwise.

11.26 Standard of Reasonableness. Unless specifically provided otherwise, all
actions and decisions of the parties, all provisions of this Agreement, the
Lakes Notes and any other Transaction Document shall be governed by a standard
of commercial reasonableness.

[Signature Page Follows]

 

Jamul Gaming Development Contract    Page - 53 -



--------------------------------------------------------------------------------

The parties have executed this Development Services and Financing Arrangement
Agreement as of the date stated in the introductory clause.

 

Jamul Indian Village

a federally recognized Indian tribe

By  

/s/ Ray Hunter

Its:   Chair By  

/s/ Julia Lotta

Its:   Secretary

Jamul Gaming Authority

a governmental subdivision of the Jamul

Indian Village

By  

/s/ Ray Hunter

Its:   Chair By  

/s/ Julia Lotta

Its:   Secretary

Lakes Jamul Development, LLC

a Minnesota limited liability company

By  

/s/ Timothy J. Cope

Its:   President

[Signature Page to Jamul

Development Services and Financing Arrangement Agreement Dated xxxxx, 2011

xx/xx/2011 execution version]

 

   Page - 54 -



--------------------------------------------------------------------------------

EXHIBIT I

THIS IS NOT A MANAGEMENT AGREEMENT

Notwithstanding any provision in the Agreement, Lakes shall not engage in any of
the following: planning, organizing, directing, coordinating, or controlling all
or any portion of the Authority’s casino or Gaming operations (collectively,
“Management Activities”), including, but not limited to:

 

  1. The training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;

 

  2. Any employment policies or practices;

 

  3. The hours or days of operation;

 

  4. Any accounting systems or procedures;

 

  5. Any advertising, promotions or other marketing activities;

 

  6. The purchase, lease, or substitution of any Gaming device or related
equipment or software, including player tracking equipment;

 

  7. The vendor, type, theme, percentage of pay-out, display or placement of any
Gaming device or equipment; or

 

  8. Budgeting, allocating, or conditioning payments of the Borrower’s operating
expenses;

Provided, however, that Lakes will not be in violation of the foregoing
restriction solely because Lakes:

 

  A. enforces compliance with any term in the Agreement that does not require
the Gaming operation to be subject to any third-party decision-making as to any
Management Activities; or

 

  B. requires that all or any portion of the Collateral be applied to satisfy
valid terms of the Agreement.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE 1

  Definitions      3   

ARTICLE 2

  Pre-Development, Existing Loan, Development Loan and Financing Arrangement Fee
Terms and Conditions      13   

2.1

  Engagement and Appointment of Lakes      13   

2.2

  Compliance with Legal Requirements      13   

2.3

  Collaborative Planning and Budgeting      14   

2.4

  Existing Loan      14   

2.5

  Development Loan      16   

2.6

  Tribal Support Loan      18   

2.7

  Mandatory Payment of Lakes Notes After the Opening Date      19   

2.8

  Determinations and Calculations      20   

2.9

  Development Team      20   

2.10

  Pre-Development Plan and Pre-Development Budget      21   

2.11

  Financing Arrangement Assistance      23   

2.12

  Financing Arrangement Fee      23   

2.13

  Collateral; Further Assurances      23   

2.14

  Conditions Precedent      24   

ARTICLE 3

  Development Design Services      25   

3.1

  Architect and Project Scope      25   

3.2

  Other Project Contractors      26   

3.3

  Project Budget      27   

3.4

  Contracts with Project Professionals      27   

3.5

  Compensation Paid to Lakes for its Development Design Services      27   

3.6

  Advance of Funds for Development Design Services      27   

ARTICLE 4

  Construction Oversight Services      28   

4.1

  Project General Contractor and Construction Contracts      28   

4.2

  Project General Contractor Expectations      28   

4.3

  Project Construction Contract Provisions      28   

4.4

  Lakes’s Construction Oversight Duties      28   

4.5

  Construction Change Orders      29   

4.6

  Lakes Project Inspections      29   

4.7

  Final Acceptance Upon Completion of any Phase      29   

4.8

  Tribal Construction Monitor      30   

4.9

  Project Equipment Contracts      30   

4.10

  Project Contractor Costs      30   

4.11

  Compensation Paid to Lakes for its Construction Oversight Services      30   

ARTICLE 5

  No Operations Management Services to be Rendered; No Grant of Proprietary
Interest to Lakes      31   

5.1

  No Management Contract or Grant of Proprietary Interest      31   

5.2

  Mechanics Liens      31   

5.3

  Title to Gaming Facility      31   

5.4

  No Liens      31   

 

-i-



--------------------------------------------------------------------------------

ARTICLE 6

  Representations and Warranties      32   

6.1

  Representations and Warranties of Lakes      32   

6.2

  Representations and Warranties by the Authority and the Tribe      33   

ARTICLE 7

  Covenants      34   

7.1

  Covenants of Lakes      34   

7.2

  Covenants of the Authority and the Tribe      35   

ARTICLE 8

  Events of Default      38   

8.1

  Events of Default by Lakes      38   

8.2

  Cure by Lakes      39   

8.3

  Events of Default by the Authority and the Tribe      39   

8.4

  Cure by Tribe and Authority      40   

ARTICLE 9

  Term of Agreement      41   

9.1

  Term      41   

9.2

  Mutual Termination      41   

9.3

  Termination by Lakes      41   

9.4

  Termination by the Authority      42   

9.5

  Involuntary Termination Due to Changes in Legal Requirements      42   

9.6

  Actions in Addition to Termination      43   

9.7

  Annual Termination Right      43   

9.8

  Buy-Out Option      44   

ARTICLE 10

  DISPUTE RESOLUTION      44   

10.1

  Dispute Resolution      44   

10.2

  Payment Default      46   

10.3

  Governing Law      46   

10.4

  Actions of the Gaming Commission      46   

ARTICLE 11

  Miscellaneous      48   

11.1

  Assignment      48   

11.2

  Notices      48   

11.3

  Amendments      49   

11.4

  Counterparts      50   

11.5

  Force Majeure      50   

11.6

  Preparation of Agreement      50   

11.7

  Entire Agreement      50   

11.8

  Indemnification by Lakes      50   

11.9

  Indemnification by the Authority and the Tribe      50   

11.10

  Indemnity for Third Party Claims      50   

11.11

  Prior Agreements; Insurance      51   

11.12

  Compliance with Legal Requirements      51   

11.13

  Further Assurances      51   

11.14

  Cooperation; Approvals      51   

11.15

  Confidentiality      51   

11.16

  Other Generally Applicable Provisions      51   

11.17

  Relationship      52   

11.18

  Waivers      52   

11.19

  Captions      52   

 

-ii-



--------------------------------------------------------------------------------

11.20

  Third Party Beneficiary      52   

11.21

  Survival of Covenants      52   

11.22

  Estoppel Certificate      53   

11.23

  Periods of Time      53   

11.24

  Government Savings Clause      53   

11.25

  Severability      53   

11.26

  Standard of Reasonableness      53   

 

-iii-